Exhibit 10.1

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

 

 

THE PROVIDENCE SERVICE CORPORATION

 

And each of the Additional Borrowers Listed on Exhibit A,

 

as Borrowers

 

 

 

with

 

 

 

HEALTHCARE BUSINESS CREDIT CORPORATION

 

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION    1 1.1    Terms Defined    1 1.2   
Matters of Construction    15 1.3    Accounting Principles    15 1.4    Uniform
Commercial Code    16 SECTION 2. THE CREDIT FACILITIES    16 2.1    Revolving
Credit Facility    16 2.2    Funding Procedures    17 2.3    Omitted    18 2.4
   The Term Loan    18 2.5    Interest and Fees    19 2.6    Additional Interest
Provisions    21 2.7    Payments    22 2.8    Use of Proceeds    23 2.9   
Lockboxes and Collections    23 2.10    Joint and Several Liability; Appointment
of Borrower Agent    24 SECTION 3. COLLATERAL    25 3.1    Collateral    25 3.2
   Lien Documents    27 3.3    Other Actions    27 3.4    Searches    28 3.5   
Filing Security Agreement    28 3.6    Power of Attorney    28 SECTION 4.
CLOSING AND CONDITIONS PRECEDENT TO THE LOANS    28 4.1    Closing Date    28
4.2    Conditions to Each Loan    30 4.3    Closing    31 4.4    Non-Waiver of
Rights    31 SECTION 5. REPRESENTATIONS AND WARRANTIES    32 5.1    Organization
and Validity    32 5.2    Places of Business    32 5.3    Operation of Business
   33 5.4    Pending Litigation    33 5.5    Medicaid and Medicare Cost
Reporting    33 5.6    Title to Collateral    33 5.7    Governmental Consent   
34 5.8    Taxes    34 5.9    Financial Statements    35 5.10    Full Disclosure
   35 5.11    Guarantees, Contracts, etc    35

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

5.12    Compliance with Laws    36 5.13    Environmental Matters    36 5.14   
Capital Stock and Equity Interests    36 5.15    Lockboxes    36 5.16   
Borrowing Base Reports    37 5.17    Security Interest    37 5.18    Accounts   
37 5.19    Pension Plans    37 5.20    Representations and Warranties for each
Loan    37 5.21    Commercial Tort Claims    39 5.22    Letter of Credit Rights
   39 5.23    Intellectual Property    39 SECTION 6. BORROWERS’ AFFIRMATIVE
COVENANTS    39 6.1    Payment of Taxes and Claims    39 6.2    Maintenance of
Insurance, Financial Records and Corporate Existence    39 6.3    Business
Conducted    40 6.4    Litigation    41 6.5    Taxes    41 6.6    Financial
Covenants    41 6.7    Financial and Business Information    41 6.8    Officers'
Certificates    43 6.9    Inspection    43 6.10    Tax Returns and Reports    43
6.11    Material Adverse Developments    43 6.12    Places of Business    44
6.13    Notice of Action    44 6.14    Verification of Information    44 6.15   
Value Track System™    44 6.16    Commercial Tort Claims    44 SECTION 7.
BORROWERS’ NEGATIVE COVENANTS    45 7.1    Merger, Consolidation, Dissolution or
Liquidation    45 7.2    Liens and Encumbrances    45 7.3    Negative Pledge   
45 7.4    Transactions With Affiliates or Subsidiaries    45 7.5    Guarantees
   46 7.6    Indebtedness    46 7.7    Loans to Other Persons    46 7.8   
Withdrawals    47 7.9    Payments on Account of Subordinated Debt    47 7.10   
No Interference with Collections    47 7.11    Deposit Accounts    47 SECTION 8.
DEFAULT    47

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

8.1    Events of Default    47 8.2    Cure    50 8.3    Rights and Remedies on
Default    50 8.4    Nature of Remedies    51 8.5    Set-Off    51 SECTION 9.
MISCELLANEOUS    51 9.1    GOVERNING LAW    51 9.2    Integrated Agreement    51
9.3    Waiver and Indemnity    52 9.4    Time    52 9.5    Expenses of Lender   
52 9.6    Confidentiality    53 9.7    Notices    53 9.8    Headings    54 9.9
   Survival    54 9.10    Successors and Assigns    54 9.11    Duplicate
Originals    55 9.12    Modification    55 9.13    Third Parties    55 9.14   
Waivers    55 9.15    CONSENT TO JURISDICTION    56 9.16    WAIVER OF JURY TRIAL
   56 9.17    Publication    56 9.18    Discharge of Taxes, Borrowers’
Obligations, Etc.    56 9.19    Injunctive Relief    56 9.20    Privacy of
Patient Information    57

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   –    Additional Borrowers Exhibit 2.1(b)   –    Form of Revolving
Credit Note Exhibit 2.2(b)   –    Form of Borrowing Base Report Exhibit 2.2(c)  
–    Form of Advance Request Exhibit 2.4(c)   –    Form of Term Note Exhibit 6.8
  –    Form of Officer’s Certificates Exhibit 7.4   –    Form of Joinder
Agreement Schedule 1   –    Ineligible Obligors and Concentration Limits
Schedule 2   –    Borrowers’ States of Qualifications     –    Chief Executive
Office     –    Places of Business/Other Names     –    Provider Identification
Numbers     –    Pending Litigation     –    Permitted Liens     –    Fiscal
Year End     –    Tax I.D. Numbers     –    Existing Transactions and
Arrangements with Affiliates     –    Existing Guaranties, Investments and
Borrowings     –    Other Associations     –    Environmental Matters     –   
Capital Stock     –    Commercial Tort Claims     –    Letter of Credit Rights  
  –    Intellectual Property

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Amended and Restated Loan and Security Agreement (“Agreement”) is dated
this 30th day of September, 2003, by and among The Providence Service
Corporation, a Delaware corporation (“Providence”), each of the Persons listed
on Exhibit A attached hereto (together with Providence, each individually a
“Borrower”, and collectively, the “Borrowers”), and Healthcare Business Credit
Corporation, a Delaware corporation, as lender (“Lender”).

 

BACKGROUND

 

A. Certain of the Borrowers, the Lender and the Non-Profit Borrowers (as
hereinafter defined) are parties to that certain Loan and Security Agreement
dated as of January 9, 2003, as amended (the “Original Loan Agreement”) pursuant
to which the Lender has extended certain credit facilities to the Borrowers
thereunder.

 

B. Providence and the other Borrowers under the Original Loan Agreement have
requested that Lender: (i) release each of the Non-Profit Borrowers from their
obligations under the Original Loan Agreement and all documents, instruments,
and agreements executed in connection therewith (collectively, together with the
Original Loan Agreement, the “Original Loan Documents”); (ii) establish new
credit facilities in favor of each such Non-Profit Borrower; (iii) permit the
New Borrowers (as hereinafter defined) to become party to the Original Loan
Agreement as Borrowers thereunder; and (iv) extend the Term Loan Maturity Date
as originally set forth in Original Loan Agreement.

 

C. The Lender is willing so to release the Non-Profit Borrowers and establish
new credit facilities in favor of each of the Non-Profit Borrowers, to extend
the Term Loan Maturity Date, and join the New Borrowers as Borrowers under the
Original Loan Agreement, and, in connection therewith, the Borrowers and the
Lender desire to amend and restate the Original Loan Agreement in its entirety.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1.1 Terms Defined.

 

As used in this Agreement, the following terms have the following respective
meanings:

 

“Account” means: (a) all payments and all rights to receive payments owing to a
Borrower from an Obligor, together with all unbilled work-in-process for
services rendered or goods delivered, arising in connection with the Borrowers’
Business (whether such services are supplied by Borrowers or a third party),
including without limitation, all health-care insurance receivables and other
rights to reimbursement and/or payment under any agreements with an Obligor; (b)
all accounts, general intangibles, rights, remedies, guarantees, supporting
obligations, letter of credit rights and security interests in respect of the
foregoing, all rights of



--------------------------------------------------------------------------------

enforcement and collection, all books and records evidencing or related to the
foregoing, and all rights under this Agreement in respect of the foregoing; (c)
all information and data compiled or derived by Borrowers or to which Borrowers
are entitled in respect of the foregoing (other than any such information and
data subject to legal restrictions of patient confidentiality); and (d) all
products and proceeds of any of the foregoing.

 

“Accounts Detail File” has the meaning set forth in Section 2.2(b) hereof.

 

“Acquisition” means the purchase or acquisition of all or substantially all of
the assets or Capital Stock of any Person, or all or substantially all of an
operating division or business unit of any Person, or the merger or
consolidation of any Person with (i) a Borrower, or (ii) a Subsidiary or
Affiliate of a Borrower which becomes a Borrower hereunder pursuant to a Joinder
Agreement in form and substance satisfactory to the Lender.

 

“Advance(s)” means any monies advanced or credit extended (including without
limitation the Loans) to or for the benefit of Borrowers by Lender, under the
Revolving Credit.

 

“Advance Rate” means with respect to all Eligible Accounts, 85%.

 

“Advance Request” has the meaning set forth in Section 2.2(c) hereof.

 

“Affiliate” means with respect to any Person (the “Specified Person”), (a) any
Person which directly or indirectly controls, or is controlled by, or is under
common control with, the Specified Person, and (b) any director or officer (or,
in the case of a Person which is not a corporation, any individual having
analogous powers) of the Specified Person or of a Person who is an Affiliate of
the Specified Person within the meaning of the preceding clause (a). For
purposes of the preceding sentence, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, or direct or indirect
ownership (beneficially or of record) of, or direct or indirect power to vote,
ten percent (10.0%) or more of the outstanding shares of any class of capital
stock of such Person (or in the case of a Person that is not a corporation, ten
percent (10.0%) or more of any class of equity interest). For the avoidance of
doubt, none of the Non-Profit Borrowers shall be deemed to be an Affiliate of
any of the Borrowers.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“AmSouth Provider Agreement” means that certain Depository Agreement dated as of
January 9, 2003, by and among certain of the Borrowers, the Non-Profit
Borrowers, AmSouth Bank and the Lender.

 

“Applicable Margin” means (i) with respect to amounts outstanding under the
Revolving Credit, two percent (2.0%), and (ii) with respect to amounts
outstanding under the Term Loan, two and one half percent (2.50%).

 

“Authorized Officer” means the chairman, chief executive officer, president,
chief financial officer, secretary, treasurer, and any additional officer,
employee, member or

 

2



--------------------------------------------------------------------------------

partner of Borrower Agent authorized by specific resolution of the Borrower
Agent to request Loans, as set forth in the incumbency certificate of the
Borrower Agent referred to in Section 4.1(d) of this Agreement.

 

“Bank of Tucson Provider Account Agreement” means that certain Provider Account
Agreement, dated as of January 9, 2003, among Bank of Tucson, certain of the
Borrowers, the Non-Profit Borrowers, and the Lender, as amended by letter
agreement dated of even date herewith.

 

“Billing Date” means with respect to an Account, the date on which the
applicable Borrower bills the Obligor for the goods and/or the services that
gave rise to such Account.

 

“Borrower Agent” has the meaning set forth in Section 2.10(b).

 

“Borrowers” means (i) each of the Persons named in the preamble hereto as a
Borrower, and (ii) each other Person that may be joined as a Borrower hereunder
pursuant to a Joinder Agreement.

 

“Borrowing Base” means, at any date, an amount equal to the product of (i) the
Estimated Net Value of all Eligible Accounts as of such date times (ii) the
Advance Rate; provided, however, that the maximum amount included in the
Borrowing Base attributable to Unbilled Accounts shall at no time exceed 50% of
the portion of the Borrowing Base attributable to Accounts for which an invoice
has been sent to the applicable Obligor.

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
(a) the aggregate outstanding principal amount of all Advances outstanding as of
such date exceeds (b) the Maximum Revolving Credit as of such date.

 

“Borrowing Base Excess” means, as of any date, the amount, if any, by which (a)
the Borrowing Base as of such date exceeds (b) the sum of the aggregate
outstanding principal amount of all Advances outstanding as of such date.

 

“Borrowing Base Report” has the meaning set forth in Section 2.2(b) hereof.

 

“Business” means the Borrowers’ business, which consists of providing a variety
of human services, including, without limitation, behavioral health care
services, foster care, network management, case management, home-based and
community-based counseling, school-based services, and substance abuse
treatment.

 

“Business Day” means any day other than a Saturday, Sunday or any day on which
banking institutions in Philadelphia, Pennsylvania are permitted or required by
law, executive order or governmental decree to remain closed or a day on which
Lender is closed for business.

 

 

3



--------------------------------------------------------------------------------

“Camelot Pledge Agreement” means that certain Pledge and Security Agreement
dated as of January 9, 2003, made by Camelot Care Corporation, as pledgor, in
favor of the Lender, as secured party, relating to all of the outstanding
Capital Stock of such pledgor’s directly owned Subsidiaries.

 

“Capitalized Lease” means, as applied to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of such
Person. The amount of the lessee’s obligation under a Capital Lease for purposes
of this Agreement shall be the amount required to be accounted for as
indebtedness on the balance sheet of the lessee in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation, and any and
all warrants or options to purchase any of the foregoing.

 

“CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Services, a part of TRICARE, a medical benefits program supervised by the U.S.
Department of Defense.

 

“Change of Control” means the time at which:

 

(a) Any Person (other than a Person who is or becomes a Borrower hereunder) or
group (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) of at least twenty-five percent (25%)
of the Voting Stock (based on voting power, in the event different classes of
stock shall have different voting powers) of any Borrower, or such Person or
group shall otherwise obtain the power to control the election of the Board of
Directors of such Borrower;

 

(b) There shall be consummated any consolidation or merger of any Borrower
pursuant to which such Borrower’s common stock (or other Capital Stock) would be
converted into cash, securities or other property, other than a merger or
consolidation (i) of a Borrower with or into another Borrower or a Person who
becomes a Borrower hereunder, or (ii) in which the holders of such common stock
(or other Capital Stock) immediately prior to the merger have the same
proportionate ownership, directly or indirectly, of common stock of the
surviving corporation immediately after the merger as they had of the applicable
Borrower’s common stock (or other Capital Stock) immediately prior to such
merger, or (iii) which shall constitute or be a part of a Permitted Acquisition;

 

(c) All or substantially all of a Borrower’s assets shall be sold, leased,
conveyed or otherwise disposed of as an entirety or substantially as an entirety
to any Person (other than a Person who is or becomes a Borrower hereunder) in
one or a series of transactions; or

 

 

4



--------------------------------------------------------------------------------

(d) Fletcher J. McCusker shall cease for any reason to serve actively as
chairman or chief executive officer in the day-to-day management of each of the
Borrowers, and (i) within thirty (30) days after the date of such cessation,
Borrowers shall have failed to retain an executive search firm reasonably
acceptable to Lender (which acceptance shall not be unreasonably withheld or
delayed) to identify a candidate for the position of chief executive officer (or
chairman, as the case may be) of the relevant Borrowers, or (ii) within one
hundred twenty (120) days after the date of such cessation, the relevant
Borrowers shall not have appointed a new chief executive officer reasonably
acceptable to lender (which acceptance shall not be unreasonably withheld or
delayed).

 

“Closing” has the meaning set forth in Section 4.3 hereof.

 

“Closing Date” has the meaning set forth in Section 4.3 hereof.

 

“Collateral” has the meaning set forth in Section 3.1(a).

 

“Collections” means with respect to any Account, all cash collections or
collections of instruments on such Account.

 

“Collection Account” has the meaning set forth in Section 2.9(a) hereof.

 

“Commitment(s)” means individually, the Revolving Credit Commitment and the Term
Loan Commitment, and collectively, both of them.

 

“Concentration Limits” means the various financial tests, expressed as
percentages of the then current ENV of all Eligible Accounts, described on
Schedule 1 as in effect from time to time.

 

“Contract” means an agreement by which an Obligor is obligated to pay Borrowers
for services rendered in connection with Borrowers’ Business.

 

“Credit Facility(ies)” means each of the Revolving Credit, the Term Loan, and
any other credit facility extended hereunder by Lender to Borrowers.

 

“Debt Service Coverage Ratio” means, for any period, the ratio of (a) EBIDA, to
(b) the sum of (i) interest expense, plus (ii) the current portion of long-term
debt, plus (iii) the current portion of lease payments under Capitalized Leases,
plus (iv) all cash payments of principal or premium on account of Subordinated
Debt during such period, plus (v) Withdrawals paid in cash during such period,
all as determined for the Borrowers on a consolidated basis in accordance with
GAAP, provided that in determining the Debt Service Coverage Ratio, there shall
be excluded from such calculation any amounts attributable to any Subsidiary
which is not a Borrower hereunder. For any measurement period hereunder during
which any Borrower may have consummated a Permitted Acquisition or other merger,
consolidation, or acquisition permitted under Section 7.1(b) below, the EBIDA of
the Borrowers shall be determined on a pro forma basis as though such
transaction had occurred on the first day of such measurement period, and such
adjustments to EBIDA shall be made prior to measuring EBIDA for any such period.

 

5



--------------------------------------------------------------------------------

“Default Rate” means 300 basis points above the interest rate otherwise
applicable on the Loans.

 

“Defaulted Account” means an Account (a) as to which the initial ENV has not
been received in full as Collections within (i) 150 days of the Billing Date,
and (ii) 180 days of the date of service, or (b) which has not been billed to
the applicable Obligor within 30 days of the date of service and remains
unbilled at the date of determination, or (c) which was not billed to the
applicable Obligor within 60 days of the date of service, regardless of whether
it has been billed subsequently, or (d) which Lender deems uncollectible in the
reasonable exercise of its credit judgment because of the bankruptcy or
insolvency of, or other adverse event impacting, the applicable Obligor.

 

“Download Date” has the meaning set forth in Section 2.2(b) hereof.

 

“EBIDA” means, for any fiscal period for the Borrowers and their Subsidiaries,
the sum of (i) net income, plus (ii) interest expense, plus (iii) depreciation
and amortization expense, all as determined on a consolidated basis in
accordance with GAAP, but excluding any adjustments to earnings resulting from
non-cash items in connection with the IPO Transaction, such adjustments to
include, without limitation, non-cash stock compensation expense and/or non-cash
client service expense for stock and option valuations resulting from the IPO
Transaction offering price.

 

“Eligible Account” means an Account of Borrowers:

 

(a) Which is a liability of an Obligor which is (i) a commercial insurance
company acceptable to Lender, organized under the laws of or authorized to do
business as a commercial insurance company in, any jurisdiction in the United
States, having its principal office in the United States, other than those
listed on Schedule 1 as ineligible, or (ii) a Blue Cross/Blue Shield Plan, other
than those listed on Schedule 1 as ineligible, or (iii) CHAMPUS, or (iv) a HMO,
PPO, POS or other health care plan acceptable to Lender, other than those listed
on Schedule 1 as ineligible, or (v) a federal, state or local governmental unit
or any intermediary for a federal, state or local governmental unit or an
institutional Obligor acceptable to Lender, other than those listed on Schedule
1 as ineligible, or (vi) any other type of Obligor not included in the
categories of Obligors listed in the foregoing clauses (i) through (v), which is
organized under the laws of any jurisdiction in the United States, having its
principal office in the United States (unless Lender shall consent (which
consent shall not be unreasonably withheld or delayed) and Lender shall
reasonably determine that its lien on such Account is perfected and Lender would
be able to pursue collection of such Account under applicable local law), and
which is not listed on Schedule 1 as an ineligible Obligor;

 

(b) The Obligor of which is not an Affiliate of Borrowers, a Non-Profit Borrower
or any Affiliate thereof;

 

 

6



--------------------------------------------------------------------------------

(c) Following the Lockbox Trigger Event and imposition of the Lockboxes by the
Lender, the Obligor of which has received a letter substantially in the form of
Exhibit 4.2.;

 

(d) As to which the representations and warranties of Section 5.20 hereof are
true;

 

(e) Which is not payable by an Obligor who is the individual patient or person
who received the goods or services rendered;

 

(f) Which is not outstanding more than (i) 150 days past the Billing Date in the
case of Accounts that have been billed, and (ii) 30 days past the date the
corresponding services and/or goods were provided in the case of Unbilled
Accounts; provided that in no event may the Account be outstanding more than 180
days past the date the corresponding services and/or goods were provided;

 

(g) The Obligor on which, at the time of determination, does not have more than
fifty (50%) percent of the Estimated Net Value of its Accounts owing to
Borrowers constituting Defaulted Accounts; and

 

(h) Which complies with such other criteria and requirements as may be specified
from time to time by Lender in the reasonable exercise of its credit judgment.

 

In calculating the amount of any Eligible Account, there shall be excluded the
portion of such Account constituting late charges or finance charges, if any.

 

“EOS” means collectively, EOS Partners SBIC, L.P. and EOS Partners SBIC II, L.P.

 

“EOS Subordinated Notes” means, collectively, (i) that certain Subordinated
Promissory Note issued by Providence in favor of EOS Partners SBIC, L.P. in an
original principal amount of $2,975,000, and (ii) that certain Subordinated
Promissory Note issued by Providence in favor of EOS Partners SBIC II, L.P. in
the original principal amount of $525,000, each dated August 22, 2003.

 

“Equipment” means all of Borrowers’ now owned or hereafter acquired equipment,
wherever located, including machinery, data processing and computer equipment,
including vehicles, tools, furniture, fixtures, all attachments, accessions and
property now or hereafter affixed thereto or used in connection therewith, and
all substitutions and replacements therefor, wherever located, and further
including, without limitation, all computer hardware and software (including
embedded software) and all rights with respect thereto, including any and all
licenses, options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications.

 

“Estimated Net Value” or “ENV” means on any date of calculation with respect to
any Account an amount equal to the anticipated cash collections as calculated by
Lender using

 

7



--------------------------------------------------------------------------------

the Value Track System™ (which system periodically adjusts such amount to
reflect Lender’s reasonable evaluation of the performance of similar Accounts
and to reflect payments received with respect thereto), except that if Lender
reasonably determines that all Obligor payments with respect to an Account have
been made or if an Account has become a Defaulted Account, the ENV of such
Account shall be zero.

 

“Event of Default” has the meaning set forth in Section 8.1 hereof.

 

“Expenses” has the meaning set forth in Section 9.5 hereof.

 

“First Union Provider Account Agreement” means that certain Provider Account
Agreement, dated January 9, 2003, among First Union National Bank, the
Borrowers, the Non-Profit Borrowers, and the Lender, as amended by letter
agreement dated of even date herewith.

 

“Funding Date” has the meaning set forth in Section 2.2(a) hereof.

 

“GAAP” means generally accepted accounting principles, applied consistently with
the financial statements required to be delivered hereunder, except to the
extent provided otherwise in Section 1.3 hereof.

 

“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal or
other instrumentality or authority or subdivision thereof, domestic or foreign,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Hazardous Substances” means any substances defined or designated as hazardous
or toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, by any environmental statute, rule or regulation of any
governmental entity presently in effect and applicable to such real property.

 

“HIPAA” has the meaning set forth in Section 9.20.

 

“Indebtedness” of a Person at a particular date shall mean, without duplication,
all indebtedness, debt and other similar monetary obligations of such Person
whether direct or guaranteed (including principal, interest, fees and charges),
in each case, for borrowed money or for the deferred purchase price of property
or services (other than trade payables and accrued expenses arising in the
ordinary course of business), and all premiums, if any, due at the required
prepayment dates of such indebtedness, the maximum amount available to be drawn
under all letters of credit issued for the account of such Person, all
obligations of such Person under Capitalized Leases, all obligations of such
Person to pay a specified purchase price for goods or services whether or not
delivered or accepted (i.e., take-or-pay and similar obligations), all
obligations of such Person under interest rate protection agreements and other
hedging agreements, all obligations of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends, distributions or other
obligations of any other Person in any manner, and all indebtedness secured by a
lien on assets owned by such Person, whether or not

 

8



--------------------------------------------------------------------------------

such indebtedness actually shall have been created, assumed or incurred by such
Person. Any Indebtedness of such Person resulting from the acquisition by such
Person of any assets subject to any lien shall be deemed, for the purposes
hereof, to be the equivalent of the creation, assumption and incurring of the
Indebtedness secured thereby, whether or not actually so created, assumed or
incurred.

 

“Initial Revolving Credit Term” has the meaning set forth in Section 2.1(c).

 

“Inventory” means all of Borrowers’ now owned or hereafter existing or acquired
goods, wherever located, that (a) are leased by a Borrower as lessor, (b) are
held by a Borrower for sale or lease or to be furnished under a contract of
service, or (c) consist of raw materials, work in process, finished goods or
materials used or consumed in its business.

 

“IPO Transaction” means the initial public offering of Providence’s common stock
and the transactions related thereto, all on terms generally as described in
Providence’s Registration Statement on Form S-1 filed with the United States
Securities and Exchange Commission on June     , 2003.

 

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form
attached hereto as Exhibit 7.4, pursuant to which a Person shall become a
Borrower hereunder in connection with an Acquisition or otherwise.

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“Leverage Ratio” means, for any period, the ratio of (a) Senior Debt, to (b)
EBIDA, as determined for Borrowers on a consolidated basis in accordance with
GAAP, provided that in determining the Leverage Ratio, there shall be excluded
from such calculation any amounts attributable to any Subsidiary which is not a
Borrower hereunder. For any measurement period hereunder during which any
Borrower may have consummated a Permitted Acquisition or other merger,
consolidation, or acquisition permitted under Section 7.1(b) below, the EBIDA of
the Borrowers shall be determined on a pro forma basis as though such
transaction had occurred on the first day of such measurement period, and such
adjustments to EBIDA shall be made prior to measuring EBIDA for any such period.

 

“Lien” means any lien, encumbrance, mortgage, deed of trust, pledge, security
interest, hypothecation, assignment, deposit arrangement or other preferential
arrangement, or charge (including, any conditional sale or other title retention
agreement, or finance lease) of any kind.

 

“Loan(s)” means each advance of funds by the Lender to the Borrowers hereunder,
specifically including, without limitation, the Advances and the Term Loan
(including all Term Advances made thereunder).

 

“Loan Documents” means this Agreement, the Revolving Credit Note, the Term Note,
the Provider Account Agreements and all agreements relating to the Lockboxes,
the Pledge Agreements, the Management Fee Subordination Agreements, all
financing statements, and any

 

9



--------------------------------------------------------------------------------

other agreements, instruments, documents and certificates delivered in
connection with this Agreement.

 

“Lockbox” means each lockbox bank account in the name of one or more of the
Borrowers maintained at a Lockbox Bank, or such other bank as is acceptable to
Lender, to which Collections on all Accounts shall be sent, following the
occurrence of a Lockbox Trigger Event.

 

“Lockbox Bank(s)” means individually and collectively, (i) AmSouth Bank, (ii)
Bank of Tucson, (iii) Wachovia Bank, National Association, and/or (iv) such
other bank that is acceptable to Lender.

 

“Lockbox Trigger Event” means the first to occur of (i) an Event of Default, or
(ii) the submission by the Borrowers of any Advance Request or Term Advance
Request hereunder.

 

“Management Agreement(s)” means individually and collectively: (i) that certain
Management Services Agreement dated as of July 1, 2003, between Camelot
Community Care, Inc., as the managed entity, and Family Preservation Services,
Inc., as the manager, relating to the State of Ohio; (ii) that certain
Management Services Agreement dated as of July 1, 2003, between Intervention
Services, Inc., as the managed entity, and Providence, as the manager; (iii)
that certain Management Services Agreement dated as of July 1, 2003, between
Family Preservation Services of South Carolina, Inc., as the managed entity, and
Family Preservation Services, Inc., as the manager; (iv) that certain Management
Services Agreement dated as of July 1, 2003, between Camelot Community Care,
Inc., as the managed entity, and Providence, as the manager, relating to the
State of Florida; (v) that certain Management Services Agreement dated as of
July 1, 2003, between Camelot Community Care, Inc., as the managed entity, and
Providence, as the manager; (vi) that certain Management Services Agreement
dated as of July 1, 2003, between Camelot Community Care, Inc., as the managed
entity, and Family Preservation Services, Inc., as the manager, relating to the
State of Michigan; (vii) that certain Management Services Agreement dated as of
July 1, 2003, between Camelot Community Care, Inc., as the managed entity, and
Family Preservation Services, Inc., as the manager; (viii) that certain
Management Services Agreement dated as of July 1, 2003, between Camelot
Community Care, Inc., as the managed entity, and Family Preservation Services,
Inc., as the manager, relating to the State of Indiana; (ix) that certain
Management Services Agreement dated as of July 1, 2003, between Camelot
Community Care, Inc., as the managed entity, and Family Preservation Services,
Inc., as the manager, relating to the State of Illinois; and (x) additional
management services agreements that may be entered into between Providence or
one of its Affiliates as the manager and any Non-Profit Borrower as the managed
entity, provided that (A) the management fees payable thereunder have been
approved by an independent valuation fairness opinion, and (B) such agreement
has been approved by the Lender in writing (which approval shall not be
unreasonably withheld or delayed), as each of the same may be amended,
supplemented or replaced with the prior written consent of Lender (which consent
shall not be unreasonably withheld or delayed.

 

10



--------------------------------------------------------------------------------

“Management Fee Subordination Agreement(s)” means each Subordination Agreement
dated of even date herewith executed by the Brrowers in favor of the Lender
relating to Indebtedness of the Non-Profit Borrowers in favor of the Borrowers,
including, without limitation, all Management Fees payable by the Non-Profit
Borrowers pursuant to the Management Agreements, each such agreement to be in
form and substance satisfactory to Lender.

 

“Management Fees” means management service fees, expenses and other amounts
payable by the Borrower under any Management Agreement.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, condition (financial or otherwise), or results of operations of the
Borrowers taken as a whole; (ii) the ability of the Borrowers to perform their
obligations under this Agreement and the other Loan Documents (including,
without limitation, repayment of the Obligations as they come due); (iii) the
validity or enforceability of this Agreement, the other Loan Documents, or the
rights or remedies of Lender hereunder and thereunder (including, without
limitation, the ability of Lender to enforce the Obligations or realize upon any
material portion of the Collateral); (iv) the value of the Collateral; or (v)
the priority of Lender’s Liens with respect to the Collateral.

 

“Maximum Revolving Credit” means as of any date, the lesser of (i) the Revolving
Credit Commitment, or (ii) the Borrowing Base.

 

“New Borrowers” means Providence Service Corporation of Delaware, a Delaware
corporation, and Family Preservation Services of Washington D.C., Inc., a
District of Columbia corporation.

 

“Non-Profit Borrowers” means each of (i) Camelot Community Care, Inc., a Florida
corporation not-for-profit, (ii) Family Preservation Services of S.C., Inc., a
South Carolina nonprofit corporation (iii) Intervention Services, Inc., a
Florida corporation not-for-profit.

 

“Non-Profit Borrower Loan Agreement(s)” means each of those three (3) certain
Loan and Security Agreements dated as of even date herewith, between Lender and
each of the Non-Profit Borrowers.

 

“Monitoring Fee” has the meaning set forth in Section 2.5(e).

 

“Obligations” means all now existing or hereafter arising debts, obligations,
covenants, and duties of payment or performance of every kind, matured or
unmatured, direct or contingent, owing, arising, due, or payable to Lender, by
or from Borrowers, whether arising out of this Agreement or any other Loan
Document or otherwise, including, without limitation, all obligations to repay
principal of and interest on all the Loans, and to pay interest, fees, costs,
charges, expenses, professional fees, and all sums chargeable to Borrowers under
the Loan Documents, whether or not evidenced by any note or other instrument.

 

“Obligor” means the party primarily obligated to pay an Account.

 

11



--------------------------------------------------------------------------------

“Original Loan Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Original Loan Documents” has the meaning set forth in the Recitals to this
Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
partnership, limited liability company, association, trust, unincorporated
organization, joint venture, court or government or political subdivision or
agency thereof, or other entity.

 

“Permitted Acquisition” means (i) an Acquisition financed with the proceeds of a
Term Advance made by Lender pursuant to Section 2.4 hereof, or (ii) any of the
following:

 

(a) the acquisition by a Borrower of all of the outstanding Capital Stock, or
all or a substantial portion of the assets, or all or substantially all of an
operating division or business unit, of any other entity;

 

(b) a merger or consolidation of a Borrower with any other entity in which such
Borrower is the surviving corporation or such surviving corporation becomes a
Borrower and executes a Joinder Agreement and such other documents as reasonably
requested by Lender; or

 

(c) the lending to or other investment in any corporation, partnership, joint
venture, limited liability company or other business organization, or the
purchase of any debt or equity securities or instruments issued by any such
entity;

 

(d) so long as, in the case of any such transaction referred to in this clause
(ii), (w) such other entity is engaged in a line of business substantially
similar to that permitted pursuant to Section 6.3 hereof, (x) promptly after the
consummation of such transaction, Lender has a perfected, first priority
security interest in the assets and equity interests acquired by the Borrowers
in the transaction (subject to Permitted Liens), (y) no Unmatured Event of
Default or Event of Default exists and is continuing immediately prior to or
immediately after the consummation of such transaction and, after giving effect
to such transaction, the Borrowers are in pro forma compliance with the
provisions of Section 6.6 hereof, and (z) the fair market value of the
consideration exchanged in such transaction does not exceed (A) $1,000,000 with
respect to such transaction, or (B) $2,500,000 in the aggregate with respect to
such transaction and any other Permitted Acquisitions consummated during the
preceding twelve (12) months.

 

“Permitted Liens” has the meaning set forth in Section 5.6.

 

“Pledge Agreement(s)” means collectively, the Providence Pledge Agreement and
the Camelot Pledge Agreement.

 

“Prime Rate” means the highest per annum rate of interest referenced as the
“Prime Rate” as reported in the Money Rates Section of The Wall Street Journal,
on the date of

 

12



--------------------------------------------------------------------------------

determination. If The Wall Street Journal is not published on such Business Day
or does not report such rate, such rate shall be as reported by such other
publication or source as Lender may select.

 

“Property” means an interest of Borrowers in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

 

“Providence Pledge Agreement” means that certain Pledge and Security Agreement
dated as of January 9, 2003, made by Providence, as pledgor, in favor of the
Lender, as secured party, relating to all of the outstanding Capital Stock of
Providence’s directly owned Subsidiaries as amended by letter agreement dated as
of the Closing Date.

 

“Provider Account Agreements” means, collectively, the AmSouth Provider Account
Agreement, the Bank of Tucson Provider Account Agreement, the Wachovia Provider
Account Agreement, and each other provider account, lockbox, depository or
similar agreement among the Borrowers, the Lender, and a Lockbox Bank, relating
to a Lockbox that may be entered into from time to time in connection with this
Agreement.

 

“Providence” has the meaning set forth in the preamble to this Agreement.

 

“Repayment Date” has the meaning set forth in Section 2.4(d) hereof

 

“Revolving Credit” has the meaning set forth in Section 2.1(a).

 

“Revolving Credit Commitment” means an amount equal to $10,000,000 or such
lesser amount as determined from time to time after giving effect to any
voluntary reductions by the Borrowers under Section 2.5(c).

 

“Revolving Credit Maturity Date” has the meaning set forth in Section 2.1(c).

 

“Revolving Credit Note” has the meaning set forth in Section 2.1(b).

 

“Securities” has the meaning set forth in Section 6.14 hereof.

 

“Senior Debt” means all Indebtedness of the Borrowers on a consolidated basis,
excluding Subordinated Debt.

 

“Shareholder” means, as applicable, a shareholder, member or partner of the
Borrowers.

 

“Subordinated Debt” means the Indebtedness due a Subordinating Creditor (and the
note(s) evidencing such) which has been subordinated, by a Subordination
Agreement, to the prior payment and satisfaction of the Obligations.

 

“Subordinating Creditor” means (i) EOS and (ii) any other Person hereafter
executing a Subordination Agreement and, in each case, their respective
successors and assigns.

 

13



--------------------------------------------------------------------------------

“Subordination Agreement” means each agreement executed by or otherwise binding
upon a Subordinating Creditor, pursuant to which Subordinated Debt is
subordinated to the prior payment and satisfaction of the Obligations, in form
and substance reasonably satisfactory to Lender; it being understood that the
subordination provisions contained in the EOS Subordinated Notes is in form and
substance satisfactory to Lender.

 

“Subsidiary” shall mean any Person (other than an individual or a court or
governmental or political subdivision or agency thereof) of which the designated
parent shall at any time own, directly or indirectly through a Subsidiary or
Subsidiaries, at least a majority (by number of votes) of the outstanding Voting
Stock.

 

“Term Advance(s)” has the meaning set forth in Section 2.4(a).

 

“Term Advance Request” has the meaning set forth in Section 2.4(b).

 

“Term Loan” means the term loan to be made by the Lender to the Borrowers in the
form of one or more Term Advances provided in Section 2.4 hereof.

 

“Term Loan Commitment” means the commitment of the Lender to make the Term Loan
to the Borrowers, in the maximum principal amount equal to $10,000,000 or such
lesser amount as determined from time to time after giving effect to any
voluntary reductions by the Borrowers under Section 2.5(c).

 

“Term Loan Maturity Date” means December 31, 2006.

 

“Term Note” has the meaning set forth in Section 2.4(c) hereof.

 

“Termination Fee” has the meaning set forth in Section 2.5(c).

 

“Termination Fee Percentage” means, with respect to any Termination Payment: (A)
three percent (3.0%), if the first prepayment of the Term Loan during the six
(6) month period ending on the date of such Termination Payment occurred on or
prior to the first anniversary of the date of this Agreement; (B) two and
one-half percent (2.5%) if the first prepayment of the Term Loan during the six
(6) month period ending on the date of such Termination Payment occurred after
the first anniversary of the date of this Agreement, but on or prior to the
second anniversary of the date of this Agreement; (C) two percent (2.0%) if the
first prepayment of the Term Loan during the six (6) month period ending on the
date of such Termination Payment occurred after the second anniversary of the
date of this Agreement but on or prior to the third anniversary of the date of
this Agreement; and (D) one percent (1%) if the first prepayment of the Term
Loan during the six (6) month period ending on the date of such Termination
Payment occurred after the third anniversary of the date of this Agreement but
prior to the Term Loan Maturity Date.

 

“Termination Payment” has the meaning set forth in Section 2.5(c).

 

14



--------------------------------------------------------------------------------

“TRICARE” means the medical program for active duty members, qualified family
members, CHAMPUS eligible retirees and their family members and survivors, of
all uniformed services.

 

“Unbilled Accounts” mean Accounts relating to services rendered in the ordinary
course of Borrowers’ business which have been properly recorded in the
applicable Borrower’s billing system and books and records, but for which an
invoice has not yet been sent.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New Jersey.

 

“Unmatured Event of Default” means an event which with the passage of time,
giving of notice or both, would become an Event of Default.

 

“Unused Line Fee” has the meaning set forth in Section 2.5(d).

 

“Value Track System™” means the proprietary business system used by Lender to
value and record the status of Accounts.

 

“Voting Stock” shall mean Capital Stock having ordinary voting power to elect a
majority of the board of directors (or Persons holding similar functions) of the
Person involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 

“Withdrawal” means payments made in respect of: (a) dividends or other
distributions on Capital Stock of the Borrowers; (b) the redemption, repurchase
or acquisition of Capital Stock or of warrants, rights or other options to
purchase Capital Stock; and (c) loans and advances made to any officers,
Affiliates and Shareholders.

 

1.2 Matters of Construction.

 

The terms “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun used shall be deemed to cover all genders. Wherever
appropriate in the context, terms used herein in the singular also include the
plural and vice versa. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations.
Unless otherwise provided, all references to any instruments or agreements to
which Lender is a party, including, without limitation, references to any of the
Loan Documents, shall include any and all modifications or amendments thereto
and any and all extensions or renewals thereof.

 

1.3 Accounting Principles.

 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, this
shall be done in accordance with GAAP, to the extent applicable, except as
otherwise expressly provided in this Agreement. Financial

 

15



--------------------------------------------------------------------------------

statements and other information required to be delivered by Borrowers to Lender
shall be prepared in accordance with GAAP as in effect at the time of such
preparation. Calculations in connection with the definitions, covenants and
other provisions of this Agreement shall utilize GAAP as in effect on the date
of determination; provided, however, that, if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and Borrowers or Lender shall so request, Lender and
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP, and until
so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect prior to such change therein.

 

1.4 Uniform Commercial Code.

 

All financing terms or terms related to the Collateral, not otherwise
specifically defined, shall have the meanings, if any, accorded to them under
the UCC.

 

SECTION 2. THE CREDIT FACILITIES

 

2.1 Revolving Credit Facility.

 

(a) Subject to the terms and conditions of this Agreement, Lender hereby
establishes for the benefit of Borrowers a line of credit facility (the
“Revolving Credit”) pursuant to which Lender shall, from time to time, make
Advances to the Borrowers in the form of revolving credit loans. The aggregate
outstanding amount of all Advances shall not at any time exceed the Maximum
Revolving Credit. In no event shall the initial principal amount of any Advance
be less than $25,000. Subject to such limitation, the aggregate outstanding
balance of all Advances may fluctuate from time to time, to be reduced by
repayments and prepayments made by Borrowers, to be increased by future Advances
which may be made by Lender. If at any time there exists a Borrowing Base
Deficiency, Borrowers shall immediately repay such Borrowing Base Deficiency in
full. Lender has the right at any time, and from time to time, in its reasonable
discretion (but without any obligation) to set aside reasonable reserves against
the Borrowing Base in such amounts as it may deem appropriate. The Obligations
of Borrowers under the Revolving Credit and this Agreement shall at all times be
absolute and unconditional.

 

(b) At Closing, Borrowers shall execute and deliver a promissory note to Lender
in the stated principal amount of Ten Million Dollars ($10,000,000) and payable
in the principal amount of the Advances evidenced thereby (as may be amended,
modified or replaced from time to time, the “Revolving Credit Note”). The
Revolving Credit Note shall evidence Borrowers’ absolute and unconditional
obligation to repay Lender for all Advances made by Lender under the Revolving
Credit, with interest as herein and therein provided. Each and every Advance
under the Revolving Credit shall be deemed evidenced by the Revolving Credit
Note, which is deemed incorporated herein by reference and made a part hereof.
The Revolving Credit Note shall be substantially in the form set forth in
Exhibit 2.1(b) attached hereto and made a part hereof.

 

(c) The term of the Revolving Credit (“Initial Revolving Credit Term”) shall
expire on December 31, 2006. All Advances shall be repaid on or before the
earlier of the

 

16



--------------------------------------------------------------------------------

last day of the Initial Revolving Credit Term or upon termination of the
Revolving Credit or termination of this Agreement (“Revolving Credit Maturity
Date”). After the Revolving Credit Maturity Date no further Advances shall be
available from Lender.

 

2.2 Funding Procedures.

 

(a) Subject to the terms and conditions of this Agreement and so long as no
Event of Default or Unmatured Event of Default has occurred hereunder, Lender
will make Advances to Borrowers (i) on Monday of each week (or such other day as
mutually agreed by Borrowers and Lender, but no earlier than three (3) Business
Days after the Download Date) (such day is referred to herein as the “Funding
Date”, whether or not Borrowers have requested an Advance to be made on such
date), and (ii) any other Business Day prior to the next week’s Funding Date, as
Borrowers may request.

 

(b) Not later than 2:00 P.M. (Eastern Time) on Wednesday of each week (or such
other day as mutually agreed by Lender and Borrowers) (such day is referred to
herein as the “Download Date”), Borrowers will deliver to Lender the computer
file data associated with the Accounts, which shall include, without limitation,
changes in the Obligor reimbursement rates as well as other information
reasonably required by Lender to enable Lender to process and value the
outstanding Accounts of Borrowers on Lender’s Value Track System™ (as well as,
following and during the continuation of an Event of Default, to bill and
collect such Accounts) (the “Accounts Detail File”). Upon completion of the
processing of the data with respect to such Accounts, Lender will prepare and
deliver to Borrowers by no later than 5:00 p.m. (Eastern Time) on the first
Business Day following the Download Date (or if such Accounts Detail File is not
delivered until after 2:00 P.M. (Eastern Time) on the Download Date, the second
Business Day following the Download Date), a report regarding the Borrowing Base
then in effect, which shall be substantially in the form of Exhibit 2.2(b) (a
“Borrowing Base Report”).

 

(c) On the Funding Date of each week, if Borrowers are in agreement with the
facts stated in the Borrowing Base Report, Borrowers will sign and return the
Borrowing Base Report to Lender. With respect to each Advance to be made on a
date other than a Funding Date, Borrowers shall notify Lender by telephone,
electronic mail, facsimile or in writing (such notice to be delivered no later
than 11:00 a.m. (Eastern Time) if Borrowers desire an Advance to be made on the
date of such request), specifying the amount and date (which shall be a Business
Day) of the proposed Advance; such notice to be confirmed in writing by
Borrowers providing to Lender, concurrently with the signed Borrowing Base
Report relating to such Advance, a written request for such Advance
substantially in the form of Exhibit 2.2(c) (an “Advance Request”). Upon receipt
of any such request relating to a proposed Advance, Lender shall prepare and
deliver to Borrower by no later than 2:00 p.m. (Eastern Time) on the date of
Lender’s receipt of such request (or if Borrower notified Lender after 11:00
a.m. (Eastern Time) on such date, by 2:00 p.m. (Eastern Time) on the first
Business Day following the Lender’s receipt of such notice), a revised Borrowing
Base Report reconciling the Accounts included in the Borrowing Base for
Collections received since the date of the last Borrowing Base Report signed by
Borrowers. Borrowers shall verify and sign such Borrowing Base Report (provided
the Borrowers are in agreement with the facts stated therein) and return the
same to Lender.

 

17



--------------------------------------------------------------------------------

(d) Subject to the terms and conditions of this Agreement, if the signed
Borrowing Base Report and Advance Request are delivered to Lender before 3:00
P.M. (Eastern Time) on the Funding Date or the date of any requested Advance,
Lender shall make an Advance on the such date (or the next Business Day if the
signed Borrowing Base Report and Advance Request are delivered after 3:00 P.M.
(Eastern Time)), in an amount equal to the lesser of (i) the amount of the
Advance requested by Borrowers in the applicable Advance Request, or (ii) the
Borrowing Base Excess as of such date.

 

(e) Each Borrowing Base Report and Advance Request may be delivered via telecopy
and Borrowers acknowledge that Lender may rely on Borrowers’ signature by
facsimile, which shall be legally binding upon Borrowers. In no event will
Lender make any Advance on any Funding Date or other date of requested Advances
unless Lender shall have received a signed Borrowing Base Report and Advance
Request.

 

(f) Any Advances made by Lender hereunder shall bear interest at the rate
applicable to Advances hereunder and under the Revolving Credit Note, shall be
treated for all purposes as Loans hereunder, and shall be secured by all of the
Collateral.

 

(g) The Lender’s determination of the Estimated Net Value of the Eligible
Accounts and other amounts to be determined or calculated under this Agreement
shall, in the absence of manifest error, be binding and conclusive.

 

2.3 Omitted.

 

2.4 The Term Loan.

 

(a) The Lender agrees, upon the terms and subject to the conditions hereof, to
make the Term Loan to the Borrowers in a maximum principal amount not to exceed
the Term Loan Commitment. The Term Loan shall be available to the Borrowers in
multiple advances from the Closing Date to the Term Loan Maturity Date (the
“Term Advances”). Term Advances shall be used by the Borrowers solely to fund
Acquisitions permitted hereunder. The making of any Term Advance with respect to
any Acquisition and the amount thereof, shall be within Lender’s sole discretion
(except that the amount of a Term Advance may not exceed the amount requested by
the relevant Borrower). Lender is under no obligation to make any Term Advance.
The Term Loan (including all Term Advances) shall be secured by all of the
Collateral.

 

(b) Each request by a Borrower for a Term Advance (a “Term Advance Request”)
shall be submitted to Lender in writing, signed by an Authorized Officer of
Borrower Agent, no less than thirty (30) days in advance of the proposed funding
date for such Term Advance. Each Term Advance Request shall specify (i) the
amount of the requested Term Advance, (ii) the proposed funding date (which
shall be a Business Day), (iii) the proposed Acquisition, and (iv) the
anticipated owner of the business to be acquired (which may be a Borrower or an
Affiliate of a Borrower which, concurrently with the funding of such Term
Advance and the closing of such Acquisition shall become a Borrower hereunder
pursuant to a Joinder Agreement). In order to allow Lender to conduct its due
diligence with respect to any

 

18



--------------------------------------------------------------------------------

proposed Acquisition, Borrowers shall deliver to Lender with the Term Advance
Request (or as soon thereafter as reasonably practicable) such financial
statements, reports and other information relative to the business proposed to
be acquired, its assets, principals and such other matters relative to such
business and the proposed Acquisition as Lender shall request. In the event of
any material change in the proposed amount, funding date, transaction structure
or any other matter relevant to a proposed Acquisition or Term Advance,
Borrowers shall notify Lender as soon as practicable and provide to Lender any
information required by Lender in order to evaluate the change in circumstances.
Lender shall hold such financial statements, reports and other information
confidential in accordance with the terms of any confidentiality agreement
executed by Borrowers and disclosed to Lender and, upon the request of
Borrowers, Lender shall execute counterparts to such confidentiality agreement
and authorize the delivery of such counterparts to such Persons as Borrowers may
reasonably request.

 

(c) At Closing, Borrowers shall execute and deliver a promissory note to Lender
in the stated amount of the Term Loan Commitment and payable in the amount of
the Term Advances evidenced thereby from time to time (as may be amended,
modified or replaced from time to time, the “Term Note”). The Term Note shall
evidence Borrowers’ absolute and unconditional obligation to repay Lender the
full amount of the Term Advances made by Lender thereunder, with interest as
herein and therein provided. The Term Note shall be substantially in the form
set forth in Exhibit 2.4(c) attached hereto and made a part hereof. The Term
Loan and all Term Advances thereunder shall be secured by all of the Collateral.

 

(d) The principal balance of the Term Loan shall be paid in consecutive monthly
installments of principal payable on the first Business Day of each month (each
such date, a “Repayment Date”), commencing with the first Repayment Date
following the initial Term Advance hereunder and continuing through December 1,
2006. The monthly principal payment amount shall be set forth on a schedule to
be prepared or updated by Lender and delivered to Borrowers on each date when a
Term Advance is funded. Lender shall prepare or update such schedule (i) by
reflecting the amount of the monthly principal payment due on each Repayment
Date occurring prior to the Term Loan Maturity Date as the quotient obtained by
dividing the sum of the original principal amounts of all Term Advances made by
the Lender by sixty (60), and by reflecting the amount of the principal payment
due on the Term Loan Maturity Date as the outstanding principal balance of the
Term Loan as of the Term Loan Maturity Date. The entire outstanding balance of
the Term Loan (including principal, unpaid interest, unpaid fees and Expenses)
shall be due and payable on the Term Loan Maturity Date. The amount of the Term
Loan (including each Term Advance) and all payments of principal, interest, and
fees and expenses due to be received by Lender in respect of the Term Loan shall
be recorded in the books and records of Lender, which books and records shall,
in the absence of manifest error, be conclusive as to the outstanding balance
and/or other information related to the Term Loan. Upon request (which request
may not be made more frequently than once per calendar quarter), Lender will
provide to Borrowers copies of its books and records relevant to the balance of
the Term Loan.

 

2.5 Interest and Fees.

 

19



--------------------------------------------------------------------------------

(a) Interest. Each Loan shall bear interest on the outstanding principal amount
thereof from the date made until such Loan is paid in full. Interest shall
accrue on amounts outstanding under the Credit Facilities at a per annum rate
equal to the Prime Rate plus the Applicable Margin, with any change in the Prime
Rate effective immediately.

 

(b) Default Rate. If any Event of Default shall occur and be continuing, the
rate of interest applicable to each Loan then outstanding shall be the Default
Rate. The Default Rate shall apply from the date of the Event of Default until
the date such Event of Default is waived, and interest accruing at the Default
Rate shall be payable upon demand.

 

(c) Termination Fee.

 

(i) Borrowers may prepay the outstanding balance of the Term Loan in whole or in
part at any time upon not less than ten (10) days’ prior written notice to
Lender, provided that (x) any such prepayment shall be accompanied by accrued
interest on the amount so prepaid to the date of such prepayment, and (y) in the
case of any prepayment of the Term Loan in whole (a “Termination Payment”),
Borrowers shall unconditionally be obligated to pay at the time of such
Termination Payment, a fee (the “Termination Fee”) in an amount equal to the
applicable Termination Fee Percentage of the aggregate of the amount of such
Termination Payment plus all other prepayments of principal on account of the
applicable Term Loan during the six (6) month period ending on the date of such
Termination Payment. Borrowers acknowledge that the Termination Fee is an
estimate of Lender’s damages in the event of early payment of the Term Loan and
is not a penalty. Any amounts prepaid on account of the Term Loan may not be
reborrowed hereunder.

 

(ii) The Borrowers shall have the right to reduce or terminate, in whole or in
part, either or both of the Revolving Credit Commitment and the Term Loan
Commitment voluntarily at any time and from time to time, upon not less than ten
(10) days prior written notice to Lender, provided that, in the case of a
reduction in the Revolving Credit Commitment, Borrowers shall unconditionally be
obligated to pay on the effective date of any such reduction or termination, a
Termination Fee in an amount equal to the following percentage of the amount of
the reduction in the Revolving Credit Commitment: (A) three percent (3.0%), if
such reduction or termination occurs on or prior to the first anniversary of the
date of this Agreement; (B) two and one-half percent (2.5%) if such reduction or
termination occurs after the first anniversary of the date of this Agreement,
but on or prior to the second anniversary of the date of this Agreement; (C) two
percent (2.0%) if such reduction or termination occurs after the second
anniversary of the date of this Agreement but on or prior to the third
anniversary of the date of this Agreement; and (D) one percent (1%) if such
reduction or termination occurs after the third anniversary of the date of this
Agreement but prior to the Revolving Credit Maturity Date. Any such voluntary
reduction or termination shall be effective on the date set forth in the notice
provided by Borrowers to Lender and the applicable Termination Fee (if any) is
paid by Borrowers to the Lender. If the Borrowers reduce the Revolving Credit
Commitment to an amount that is less than the outstanding principal amount of
the Advances outstanding on the date of such reduction, then Borrowers shall
repay the Advances in the amount of such excess, together with accrued interest
on the principal amount so repaid. If the Borrowers reduce the

 

20



--------------------------------------------------------------------------------

Term Loan Commitment to an amount that is less than the outstanding principal
amount of the Term Advances outstanding on the date of such reduction, then
Borrowers shall repay the Term Advances in the amount of such excess, together
with accrued interest on the principal amount so repaid, and the applicable
Termination Fee (if any) payable pursuant to Section 2.5(c)(i).

 

(iii) In the event that Borrowers shall elect to terminate the Credit Facilities
in whole prior to the Revolving Credit Maturity Date, all Obligations shall be
immediately due and payable upon the termination date stated in any notice of
termination. Lender shall retain its liens in the Collateral and all of its
rights and remedies under the Loan Documents notwithstanding such termination
until Borrowers have paid the Obligations to Lender, in full (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made), in immediately available funds, together with the applicable
Termination Fee, if any. In connection with any termination of the Credit
Facilities in whole, the Lender may, in its reasonable discretion, (i) require a
written agreement executed by Borrowers indemnifying Lender from any loss or
damage Lender may incur as a result of dishonored checks or other items of
payment received by lender from Borrowers or any Obligor and applied to the
Obligations, or (ii) retain such monetary reserves for such period of time as
Lender, in its reasonable discretion, may deem necessary to protect Lender from
any such loss or damage.

 

(d) Unused Line Fee. Commencing on Closing Date, Borrowers shall unconditionally
pay to Lender a fee (the “Unused Line Fee”) equal to one-half of one percent
(.50%) per annum of the aggregate unused portion of the Revolving Credit and the
Term Loan, calculated based upon the difference between (i) the sum of the
average daily amount of the Revolving Credit Commitment and the Term Loan
Commitment, and (ii) the average daily outstanding balance of the Advances and
the Term Advances during the preceding month (or portion thereof). The Unused
Line Fee shall be calculated and payable monthly, in arrears, on the first
Business Day of each calendar month and on the Revolving Credit Maturity Date.

 

(e) Monitoring Fee. Commencing on the Closing Date, Borrowers shall
unconditionally pay to Lender a monthly fee (“the Monitoring Fee”) in the amount
of $1,500.00 per month. The Monitoring Fee shall be payable monthly, in advance,
on the first Business Day of each calendar month.

 

2.6 Additional Interest Provisions.

 

(a) Calculation of Interest. Interest on the Loans shall be based on a year of
three hundred sixty (360) days and charged for the actual number of days
elapsed.

 

(b) Continuation of Interest Charges. All contractual rates of interest
chargeable on outstanding Loans shall continue to accrue and be paid even after
default, maturity, acceleration, judgment, bankruptcy, insolvency proceedings of
any kind or the happening of any event or occurrence similar or dissimilar.

 

(c) Applicable Interest Limitations. In no contingency or event whatsoever shall
the aggregate of all amounts deemed interest hereunder and charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court

 

21



--------------------------------------------------------------------------------

of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such court determines Lender has charged or received
interest hereunder in excess of the highest applicable rate, Lender shall, in
its sole discretion, apply and set off such excess interest received by Lender
against other Obligations due or to become due and such rate shall automatically
be reduced to the maximum rate permitted by such law.

 

2.7 Payments.

 

(a) Interest shall be payable on all amounts outstanding under the Revolving
Credit weekly as of each Funding Date. Interest shall be payable on all amounts
outstanding under the Term Loan monthly with each installment of principal. Any
Termination Fee and all Unused Line Fees and Monitoring Fees shall be due and
payable in accordance with Section 2.5 of this Agreement. Any other fees, costs
and Expenses shall be due and payable on demand.

 

(b) If at any time there exists a Borrowing Base Deficiency, Borrowers shall
immediately make such principal repayments of the Advances as is necessary to
eliminate such Borrowing Base Deficiency. Until paid in full, the portion of the
Advances constituting the Borrowing Base Deficiency shall bear interest at the
Default Rate.

 

(c) The entire principal balance of all of the Advances, together with all
unpaid accrued interest thereon and any unpaid fees, costs and Expenses shall be
due and payable on the Revolving Credit Maturity Date. The entire principal
balance of the Term Loan, together with all unpaid accrued interest thereon and
any unpaid fees, costs and Expenses shall be due and payable on the Term Loan
Maturity Date.

 

(d) Subject to the terms of Section 2.5(c) above, Borrowers may prepay the
principal of the Loans on any Business Day by giving Lender written notice of
the proposed prepayment ten (10) days prior to the proposed date of prepayment.

 

(e) Prior to the occurrence of an Event of Default hereunder, unless
specifically designated as prepayment on account of the Term Loan, all payments
and prepayments shall be applied in the following order of priority:

 

(i) to Lender, the amount of any costs, fees and Expenses of Lender required to
be paid or reimbursed by Borrowers under this Agreement or under any of the
other Loan Documents;

 

(ii) to Lender, an amount equal to the unpaid accrued interest on the aggregate
outstanding Advances;

 

(iii) to Lender, an amount equal to the unpaid accrued interest on the Term Loan
then due and payable;

 

(iv) to Lender, the amount of any Borrowing Base Deficiency, if any;

 

(v) to Lender, the aggregate outstanding amount of the Advances; and

 

22



--------------------------------------------------------------------------------

(vi) to Lender, an amount equal to any installment of principal on the Term Loan
then due and payable.

 

All prepayments on account of the Term Loan shall be applied by Lender first,
against accrued but unpaid interest on the Term Loan, and then, to scheduled
installments of principal on the Term Loan in the inverse order of maturity.
Except as otherwise provided herein, all payments of principal, interest, fees,
Expenses, or other amounts payable by Borrowers hereunder shall be remitted to
Lender in immediately available funds not later than 3:00 p.m. (Eastern Time) on
the day due. Whenever any payment is stated as due on a day which is not a
Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day and interest shall continue to accrue during such
extension.

 

2.8 Use of Proceeds. The extensions of credit under and proceeds of the Credit
Facilities shall be used to repay outstanding Indebtedness of the Borrowers
approved by the Lender, for working capital, Acquisitions permitted under
Section 7.1, and general corporate purposes.

 

2.9 Lockboxes and Collections.

 

(a) Borrowers, Lender and the Lockbox Banks have previously executed and
delivered the Provider Account Agreements pursuant to which Borrowers have
caused all Collections to be deposited to an applicable Lockbox, and the Lockbox
Bank has delivered all such Collections to Lender for credit against the
Obligations. Concurrently with the execution of this Agreement, the Borrowers,
the Lender and certain of the Lockbox Banks shall enter into an agreement with
respect to each of the Lockboxes providing that Borrowers shall exercise sole
control and authority with respect to each Lockbox and related account until the
occurrence of a Lockbox Trigger Event and notice thereof by the Lender to the
Lockbox Banks. Upon delivery of such notice by Lender pursuant to the Provider
Account Agreement, Borrowers shall instruct Lockbox Banks to initiate (or, in
the case of the Lockbox accounts receiving only proceeds of non-governmental
Accounts, to accept an initiation from Lender which effectuates) a daily
transfer of all available funds to an account of Lender in the United States to
be designated by Lender in a notice in writing to the Borrowers (the “Collection
Account”). Notwithstanding the foregoing, the parties acknowledge that the
AmSouth Provider Account Agreement shall remain in full force and effect until
the Borrowers shall have instructed their Obligors to make payments to the
applicable Lockboxes, at which time the Borrowers shall be relieved of their
obligations under the AmSouth Provider Account Agreement. To the extent that any
Lockbox Bank shall receive Collections attributable to any Non-Profit Borrower,
the Borrowers shall, or shall cause such Lockbox Bank to, within three (3)
Business Days of the date of receipt, deliver the applicable Collections in the
form received to the applicable lockbox bank for the Non-Profit Borrower to
which such Collections are attributable

 

(b) Notwithstanding the execution of the modifications to the Provider Account
Agreements referred to in Section 2.9(a), Borrowers will cause all Collections
with respect to all of the Accounts to be sent directly to the applicable
Lockbox. Following the occurrence of a Lockbox Trigger Event, in the event that
Borrowers receive any Collections that should have been sent to a Lockbox,
Borrowers will, promptly upon receipt and in any event within two (2) Business
Days of receipt, forward such Collections directly to the applicable

 

23



--------------------------------------------------------------------------------

Lockbox in the form received, and if requested by Lender, promptly notify Lender
of such event. Until so forwarded, such Collections shall be held in trust for
the benefit of Lender.

 

(c) Following the occurrence of a Lockbox Trigger Event, Borrowers shall not
withdraw any amounts from the accounts into which the Collections remitted to
the Lockboxes are deposited, nor shall Borrowers change the procedures under the
agreements governing the Lockboxes and related accounts.

 

(d) Borrowers will cooperate with Lender in the identification and
reconciliation on a daily basis of all Collections. If more than ten percent
(10.0%) of the Collections since the most recent Funding Date is not identified
or reconciled to the reasonable satisfaction of Lender within ten (10) Business
Days of receipt, Lender shall not be obligated to make further Loans until such
amount is identified or is reconciled to the reasonable satisfaction of Lender,
as the case may be. In addition, if any such amount cannot be identified or
reconciled to the satisfaction of Lender, Lender may utilize its own staff or,
if it reasonably deems necessary, engage an outside auditor, in either case at
Borrowers’ expense (which in the case of Lender’s own staff shall be in
accordance with Lender’s then prevailing customary charges plus out-of-pocket
expenses), to make such examination and report as may be necessary to identify
and reconcile such amount.

 

(e) Borrowers will not send to or deposit in the Lockboxes any funds other than
payments made with respect to Accounts.

 

(f) Following the occurrence of a Lockbox Trigger Event, prior to the occurrence
of an Event of Default, on each Funding Date (or in Lender’s discretion, more
frequently), Lender shall cause all Collections which have been deposited in the
Collection Account since the last Funding Date to be disbursed in the order of
priority required by Section 2.7(e). In addition, promptly upon request of
Borrowers, so long as no Event of Default or Unmatured Event of Default shall
have occurred and be continuing, Lender shall disburse to Borrowers the amount,
if any, by which the collected balance in the Collection Account exceeds the
aggregate outstanding principal amount of the Advances and all interest and
other amounts that will be payable on the next Funding Date. Following the
occurrence and during the continuation of an Event of Default, Lender may apply
all Collections to Borrowers’ Obligations in such order as Lender may in its
sole discretion determine.

 

2.10 Joint and Several Liability; Appointment of Borrower Agent.

 

(a) Each Borrower acknowledges that it is jointly and severally liable for all
of the Obligations under the Loan Documents. Each Borrower expressly
understands, agrees and acknowledges that (i) the Borrowers are all affiliated
entities by common ownership, (ii) each Borrower desires to have the
availability of one common credit facility instead of separate credit
facilities, (iii) each Borrower has requested that Lender extend such a common
credit facility on the terms herein provided, (iv) Lender will be lending
against, and relying on a lien upon, all of the Borrowers’ assets even though
the proceeds of any particular Loan made hereunder may not be advanced directly
to a particular Borrower, (v) each Borrower will nonetheless benefit by the
making of all such Loans by Lender and the availability of a single credit
facility of a size greater

 

24



--------------------------------------------------------------------------------

than each could independently warrant, (vi) all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in the Loan Documents shall be applicable to and shall be binding upon
each Borrower, and (vii) the release of the Non-Profit Borrowers and their
respective obligations under the Original Loan Documents shall not affect the
obligations of such Borrower hereunder or thereunder.

 

(b) Each of the Borrowers hereby irrevocably designates and authorizes
Providence to act as its agent generally for purposes of this Agreement and the
other Loan Documents (Providence, in such capacity, is referred to herein as the
“Borrower Agent”). Each Borrower agrees (i) that Borrower Agent may exercise any
right, or perform any obligation, specified by this Agreement on such Borrower’s
behalf, (ii) that all documents and instruments executed by the Borrower Agent
on such Borrower’s behalf will jointly and severally bind such Borrower, and
(iii) to be bound by any communication or request delivered by the Borrower
Agent to Lender or its agents. Each Borrower grants to Borrower Agent a power of
attorney to act on its behalf as provided herein, including, without limitation,
with respect to executing documents and instruments, requesting Advances
hereunder, and providing notices, reports, certificates and statements to, and
receiving the same from, Lender hereunder and under the other Loan Documents.
This appointment as attorney-in-fact is durable and irrevocable as long as any
Obligations are outstanding, and will not be affected by any disability or
incapacity of any Borrower or any of its employees, agents or representatives,
or the lapse of time. The Lender shall be entitled to rely on any such
communication or request delivered by the Borrower Agent.

 

SECTION 3. COLLATERAL

 

3.1 Collateral.

 

(a) Grant of Security. To secure the prompt payment when due, and the punctual
performance of all of the Obligations, each Borrower assigns to Lender, and
grants to Lender a security interest in and to all of its right, title and
interest, in and to the following Property (collectively, the “Collateral”):

 

(i) all accounts, healthcare receivables, payment intangibles, instruments and
other rights to receive payments of such Borrowers (including, without
limitation, the Accounts), whether now existing or hereafter arising or
acquired;

 

(ii) all documents and instruments (including all promissory notes), chattel
paper (whether tangible or electronic chattel paper), guarantees, letters of
credit (whether or not the letter of credit is evidenced by a writing), banker’s
acceptances and similar instruments, including all letter of credit rights;

 

(iii) all Lockboxes, all Collection Accounts and other deposit accounts, all
funds received thereby or deposited therein, and any checks or instruments from
time to time representing or evidencing the same, and all rights with respect
thereto;

 

(iv) all goods, including without limitation all Inventory and Equipment;

 

25



--------------------------------------------------------------------------------

(v) all commercial tort claims;

 

(vi) all general intangibles including, without limitation, contract rights,
payment intangibles, any disproportionate share settlements, risk share
settlements, cost report settlements, capitation settlement payments or other
distributions related to the Collateral or any portion thereof of the related
contracts, all trademarks, trademark applications and registrations, copyrights,
trade names, patents, service marks and other intellectual property and
associated goodwill and the right, exercisable only upon the occurrence and
during the continuation of an Event of Default, to sue for past, present and
future infringement thereof throughout the world;

 

(vii) all investment property, including securities (whether certificated or
uncertificated), and all cash, monies, credit balances, supporting obligations,
and deposits;

 

(viii) all books and records of such Borrowers evidencing or relating to or
associated with any of the foregoing;

 

(ix) all information and data compiled or derived by such Borrowers with respect
to any of the foregoing (other than any such information and data subject to
legal restrictions of patient confidentiality), and all rights, remedies,
guarantees and collateral evidencing, securing or otherwise relating to or
associated with, any of the foregoing, including without limitation all rights
of enforcement and collection; and

 

(x) all collections, receipts, insurance proceeds, and other proceeds (cash and
noncash) derived from any of the foregoing.

 

(b) Limitations on Grant of Security. Notwithstanding anything contained in this
Agreement to the contrary, in no event shall the Collateral include, and no
Borrower shall be deemed to have granted a security interest in, any of such
Borrower’s right, title or interest in or to any license, contract or agreement
to which such Borrower is party as of the date hereof or any of its right, title
or interest thereunder to the extent that such a grant would, under the terms of
such license, contract or agreement, result in a breach of the terms of, or
constitute a default under any license, contract or agreement to which such
Borrower is party (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406 to 9-409 of the UCC or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that immediately upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and such
Borrower shall be deemed to have granted a security interest in, all rights and
interests as if such provision had never been in effect. Notwithstanding
anything contained in this Agreement to the contrary, in no event shall the
Collateral include, and no Borrower shall be deemed to have granted a security
interest in, any of such Borrower’s right, title or interest in or to any item
to the extent that granting a security interest in such item would either (i) in
the case of each Non-Profit Borrower, jeopardize its ability to maintain its
status as a not-for-profit entity qualified as exempt from the payment of
federal taxes under Section 501(c)(3) of the Internal Revenue Code.

 

26



--------------------------------------------------------------------------------

3.2 Lien Documents.

 

At Closing and thereafter as Lender deems necessary, Borrowers shall execute (if
required) and deliver to Lender, or shall have executed (if required) and
delivered (all in form and substance reasonably satisfactory to Lender):

 

(a) Financing Statements. Financing statements pursuant to the UCC, which Lender
may file in the jurisdiction where Borrowers are organized and in any
jurisdiction where a financing statement must be filed in order to perfect a
security interest in any Collateral; and

 

(b) Other Agreements. Any other agreements, documents, instruments and writings,
including, without limitation, security agreements, deposit account control
agreements (but only with respect to deposit accounts other than Lockboxes in
which the proceeds of governmental Accounts are deposited), deeds of trust and
assignment agreements, reasonably required by Lender to evidence, perfect or
protect Lender’s liens and security interest in the Collateral or as Lender may
reasonably request from time to time, including, without limitation, a waiver
agreement from each landlord with respect to the Borrowers’ offices located at
620 North Craycroft Road, Tucson, Arizona, 660 North Craycroft Road, Tucson,
Arizona, 5444 Jefferson Davis Highway, Suite 1000, Fredericksburg, Virginia, and
104 Woodmont Boulevard, Suite LL50, Nashville, Tennessee, in form and substance
reasonably satisfactory to Lender.

 

3.3 Other Actions.

 

(a) In addition to the foregoing, Borrowers shall do anything further that may
be lawfully and reasonably required by Lender to perfect Lender’s security
interests and to effectuate the intentions and objectives of this Agreement,
including, but not limited to, the execution (if required) and delivery of
continuation statements, amendments to financing statements, security
agreements, contracts and any other documents required hereunder. At Lender’s
reasonable request, Borrowers shall also immediately deliver (with execution by
Borrowers of all necessary documents or forms to reflect Lender’s security
interest therein) to Lender, all items for which Lender must or may receive
possession to obtain a perfected security interest.

 

(b) Lender may at any time and from time to time, file financing statements,
continuation statements and amendments thereto that describe the Collateral and
which contain any other information required by the UCC for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether any Borrower is an organization, the type of
organization and any organization identification number issued to any Borrower.
Borrowers agree to furnish any such information to Lender promptly upon request.
Any such financing statements, continuation statements or amendments may be
signed by Lender on behalf of each Borrower (if a signature is required) and may
be filed at any time in any jurisdictions by Lender. So long as no Unmatured
Event of Default or Event of Default has occurred and is continuing, Lender
shall give Borrowers and their counsel a reasonable opportunity to review and
comment on each such financing statement, continuation statements and amendment
prior to filing.

 

27



--------------------------------------------------------------------------------

3.4 Searches.

 

Lender shall, prior to or at Closing, and thereafter as Lender may reasonably
request from time to time, at Borrowers’ expense, obtain the following searches:

 

(a) UCC Searches. With respect to each Borrower, UCC searches with the Secretary
of State and, where applicable, local filing office, of each state where each
Borrower is organized, maintains its chief executive office, a place of
business, or assets;

 

(b) Judgments, Etc. Judgment, federal and state tax lien searches against the
Borrowers, in all applicable filing offices of each state searched under
subparagraph (a) above.

 

3.5 Filing Security Agreement.

 

A carbon, photographic or other reproduction or other copy of this Agreement or
of a financing statement is sufficient as and may be filed in lieu of a
financing statement.

 

3.6 Power of Attorney. Each of the officers of Lender is hereby irrevocably
made, constituted and appointed the true and lawful attorney for Borrowers
(without requiring any of them to act as such) with full power of substitution
to do the following (such power to be deemed coupled with an interest): (a)
endorse the name of Borrowers upon any and all checks, drafts, money orders and
other instruments for the payment of monies that are payable to Borrowers and
constitute collections on the Collateral for purpose of depositing the same in
the applicable Lockbox; (b) execute in the name of Borrowers any financing
statements, schedules, assignments, instruments, documents and statements that
Borrowers are obligated to give Lender hereunder or is necessary to perfect
Lender’s security interest or lien in the Collateral (but only with respect to
deposit accounts other than Lockboxes in which the proceeds of governmental
Accounts are deposited) (provided that, so long as no Unmatured Event of Default
or Event of Default has occurred and is continuing, Lender shall give Borrowers
and their counsel a reasonable opportunity to review and comment on each such
item prior to filing such item or delivering such item to any third party); (c)
to verify validity, amount or any other matter relating to the Collateral by
mail, telephone, telecopy or otherwise; and (d) effective upon the occurrence
and during the continuance of an Event of Default, do such other and further
acts and deeds in the name of Borrowers that Lender may reasonably deem
necessary or desirable to enforce its right with respect to any Collateral;
provided, however, that such power of attorney shall be effective and shall be
exercised only to the extent that such effectiveness and such exercise would not
violate, or cause any Borrower to violate, the provisions of 42 U.S.C.
§1395g(c), 42 U.S.C. §1396a(a)(32), any state law, or any state plan enacted in
accordance with 42 U.S.C. §1396a(a)(32).

 

SECTION 4. CLOSING AND CONDITIONS PRECEDENT TO THE LOANS

 

4.1 Closing Date.

 

The Closing under this Agreement and the obligation of the Lender to make the
initial Loan(s) hereunder are subject to the satisfaction of the following
conditions precedent on or

 

28



--------------------------------------------------------------------------------

before the Closing Date (all documents to be in form and substance satisfactory
to Lender and Lender’s counsel):

 

(a) Loan Documents. The Lender shall have received this Agreement, the Revolving
Credit Note, the Term Note, the Pledge Agreements, and any other required Loan
Documents, all properly executed;

 

(b) Additional Documents. The Lender shall have received each additional
document and agreement required to be executed under any provision of this
Agreement or any of the other Loan Documents;

 

(c) Organizational Documents. The Lender shall have received (i) certified
copies of resolutions of the board of directors, general partners, or managers,
as applicable, of each of the Borrowers, authorizing the execution of this
Agreement and the other Loan Documents and each document required to be
delivered by any Section hereof, and (ii) either (A) copies of the Articles of
Incorporation and By-laws, Certificate of Organization and Operating Agreement
or partnership agreement, as applicable, of each of the Borrowers (certified, as
applicable, by the Secretary of State of each Borrower’s state of organization
or formation or the clerk, secretary, managing member or general partner of such
Borrower), or (B) a certificate signed by an Authorized Officer in form and
substance acceptable to Lender to the effect that the applicable items set forth
in the preceding clause (ii)(A) are in the same form as previously provided
under the Original Loan Agreement, and (iii) good standing or equivalent
certificates showing each Borrower to be in good standing in its respective
state of incorporation or organization;

 

(d) Incumbency. The Lender shall have received incumbency certificates
identifying all Authorized Officers of Borrower Agent and all other officers of
the Borrowers that are authorized to sign this Agreement on behalf of such
Borrowers, with specimen signatures or a certificate signed by an Authorized
Officer to the effect that the identity of the Authorized Officers of such
Borrower has not changed since the most recent incumbency certificate provided
by such Borrower to the Lender under the Original Loan Agreement;

 

(e) Opinion of Counsel. The Lender shall have received a written opinion of
Blank Rome, LLP, addressed to Lender in the form and substance satisfactory to
Lender;

 

(f) Fees and Expenses. The Borrowers shall have paid all fees and Expenses
associated with the Credit Facilities incurred to the Closing Date;

 

(g) Lockbox Matters. The Lender, Borrowers and each Lockbox Bank shall have
executed and delivered modifications to the applicable Provider Account
Agreements in form and substance satisfactory to the Lender;

 

(h) Lien Searches. The Lender shall have received the results of Uniform
Commercial Code, judgment, federal and state tax lien searches pursuant to
Section 3.4 above, all in form and substance satisfactory to Lender;

 

29



--------------------------------------------------------------------------------

(i) Collateral Releases. Lender shall have received releases from all Persons
having a security interest or other interest in the Collateral, together with
all UCC-3 terminations necessary to terminate such Persons’ interests in the
Collateral;

 

(j) Evidence of Insurance. Lender shall have received evidence of Borrowers’
insurance coverage in accordance with the provisions of Section 6.2 hereof
satisfactory to Lender in its sole discretion, together with all certificates,
endorsements and other items required to be delivered under Section 6.2(a) and
(b);

 

(k) Closing Certificate. Lender shall have received a certificate dated the
Closing Date and signed by the chief financial officer of each Borrower
certifying that all of the conditions specified in this Section 4.1 have been
fulfilled in all material respects (except to the extent that fulfillment of any
such condition depends on the acceptability of any item to the Lender or on the
Lender’s satisfaction with any of the matters described in Section 4.1 of the
Loan Agreement) and that there has not occurred any material adverse change in
the operations and conditions (financial or otherwise) of the Borrowers and
their Subsidiaries since June 30, 2003;

 

(l) Termination Fee. The Lender shall have received a termination fee in the
amount of Twenty Nine Thousand One Hundred and Sixty-Seven Dollars ($29,167.00)
relating to the prepayment of Term Loan A under the Original Loan Agreement; and

 

(m) Management Agreements. The Lender shall have received copies of each of the
Management Agreements between each of the Non-Profit Borrowers and the
Borrowers, certified as true, accurate and complete by an authorized officer of
Providence.

 

(n) Additional Items. The Lender shall have received all other documents,
information and reports required or requested to be executed and/or delivered by
Borrowers under any provision of this Agreement or any of the Loan Documents.

 

4.2 Conditions to Each Loan. The obligation of the Lender to make any Loan
hereunder (including the initial Loan(s) to be made on the Closing Date, if any)
is subject to the satisfaction of the following conditions precedent on or
before the date of making of the relevant Loan (all documents to be in form and
substance satisfactory to Lender and Lender’s counsel):

 

(a) In the case of Advances, after giving effect to such Advance:

 

(i) the aggregate principal amount of all Advances outstanding shall not exceed
the Maximum Revolving Credit then in effect; and

 

(ii) the ENV of all Eligible Accounts shall not exceed any of the Concentration
Limits;

 

(b) In the case of Term Advances, Borrowers shall have complied with the
provisions of Section 2.4 hereof with respect to the applicable Acquisition and
Term Advance; and, if required by Lender, any entity acquired in connection with
such Acquisition or any

 

30



--------------------------------------------------------------------------------

Subsidiary of the Borrowers formed in connection with such Acquisition, shall be
joined as a Borrower under this Agreement pursuant to a Joinder Agreement in
form and substance satisfactory to Lender;

 

(c) As of the date of the making of such Loan, (i) all representations and
warranties of Borrowers shall be true and correct in all material respects on
and as of that date (it being understood that any representation or warranty
made as of a specific date shall be true and correct in all material respects as
of such date), (ii) without limiting the foregoing, the representations and
warranties set forth in Section 5.20 shall be true and correct with respect to
each Eligible Account included in the Borrowing Base, (iii) Borrowers shall be
in compliance with this Agreement and the other Loan Documents and no Event of
Default or Unmatured Event of Default shall have occurred and be continuing, and
(iv) Borrowers shall have certified such matters to Lender, in the case of an
Advance, pursuant to the form of Borrowing Base Report or Advance Request
relating to such Loan;

 

(d) Borrowers shall have signed and delivered to Lender copies of notices in the
form of Exhibit 4.2 with respect to any new Obligors which have not previously
received such notice, directing such Obligors to make payment to a Lockbox,
which notice shall be held in Lender’s files to be distributed only upon
occurrence of a Lockbox Trigger Event;

 

(e) Following the occurrence of a Lockbox Trigger Event and notification thereof
by Lender to each Lockbox Bank, the lockbox arrangements required by Section 2.9
hereof shall be in effect, and the amounts received in the Lockboxes shall have
been identified or reconciled to Lender’s reasonable satisfaction, as required
by Section 2.9(d) hereof; and

 

(f) Borrowers shall have taken such other actions, including the delivery of
documents (including, without limitation, in the case of Advances, an Advance
Request and Borrowing Base Report), as Lender may reasonably and in good faith
request.

 

4.3 Closing. Subject to the conditions of Sections 4.1 and 4.2, the Credit
Facilities shall be made available on the date (“Closing Date”) this Agreement
is executed and all of the conditions contained in Sections 4.1 and 4.2 hereof
are completed (the “Closing”).

 

4.4 Non-Waiver of Rights. By completing the Closing hereunder, or by making
Loans hereunder, Lender does not thereby waive a breach of any warranty,
representation or covenant made by Borrowers hereunder or under any agreement,
document, or instrument delivered to Lender or otherwise referred to herein, and
any claims and rights of Lender resulting from any breach or misrepresentation
by Borrowers are specifically reserved by Lender.

 

31



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

 

To induce Lender to complete the Closing and make the Loans under the Credit
Facilities to Borrowers, Borrowers warrant and represent to Lender that:

 

5.1 Organization and Validity.

 

(a) Each of the Borrowers: (i) is duly organized as either a corporation or
limited liability company and validly existing under the laws of its state of
incorporation or formation, as the case may be; and (ii) is duly qualified,
validly existing and in good standing, and has lawful power and authority to
engage in the business it conducts in each state and other jurisdiction where
the nature and extent of its business requires qualification, except where the
failure to so qualify would not have a Material Adverse Effect. A list of all
states and other jurisdictions where each Borrower is qualified to do business
as of the Closing Date is attached hereto as Schedule 2 and made a part hereof.

 

(b) The making and performance of this Agreement and the related Loan Documents
will not: (i) violate any law, government rule or regulation, or the charter,
minutes, partnership agreement, operating agreement or bylaw provisions of any
of the Borrowers; or (ii) violate or result in a default (immediately or with
the passage of time) under any contract, agreement or instrument to which any
Borrower is a party, or by which any of the Borrowers is bound. None of the
Borrowers is in violation of, or has knowingly caused any Person to violate any
term of any agreement or instrument to which it or such Person is a party or by
which it may be bound, or of its charter, minutes, partnership agreement,
operating agreement or bylaws, which violation could reasonably be expected to
have a Material Adverse Effect.

 

(c) Each of the Borrowers has all requisite power and authority to enter into
and perform this Agreement and the other Loan Documents and to incur the
obligations herein provided for, and has taken all proper and necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents.

 

(d) This Agreement, the Revolving Credit Note, the Term Note, and the other Loan
Documents, when delivered, will be valid and binding upon Borrowers and
enforceable in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws) and by general principles of equity, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief, regardless of whether considered in a proceeding in equity or at law.

 

5.2 Places of Business. As of the Closing Date, the jurisdiction of
organization, the address of the chief executive office and all other places of
business of each of the Borrowers are as set forth on Schedule 2. As of the
Closing Date, except as disclosed on Schedule 2: (i) no Borrower has been
organized in any other jurisdiction nor has changed any location in the five
years preceding the Closing Date; (ii) no Borrower has changed its name in the
five years preceding the Closing Date; and (iii) during such period, none of the
Borrowers has used any fictitious or trade name. As of the Closing Date, all
material books and records of the Borrowers are located at the Borrowers’
offices located at 620 North Craycroft Road, Tucson, Arizona, 660 North
Craycroft Road, Tucson, Arizona, 5524 East 4th Street, Tucson, Arizona, 5444
Jefferson Davis Highway, Suite 1000, Fredericksburg, Virginia, and 104 Woodmont
Boulevard, Suite LL50, Nashville, Tennessee.

 

32



--------------------------------------------------------------------------------

5.3 Operation of Business. Each of the Borrowers (a) maintains, to the extent
applicable, Medicare and Medicaid provider status and is the holder of the
provider identification numbers identified on Schedule 2 hereto (as supplemented
or modified from time to time by written notice by Borrower to Lender), all of
which are current and valid; and the Borrowers have not allowed, permitted,
authorized or caused any other Person to use any such provider identification
number, and (b) has obtained all material licenses, accreditations, certificates
of need and approvals of Governmental Authorities and all other Persons
necessary for such Borrower to own its assets, to carry on its business, to
execute, deliver and perform the Loan Documents, and to receive payments from
the Obligors. As of the Closing Date, none of the Borrowers has been notified by
any such Governmental Authority or other Person during the immediately preceding
twenty-four month period that such party has rescinded or not renewed, or
intends to rescind or not renew, any such material license or approval.

 

5.4 Pending Litigation. Except as set forth on Schedule 2 hereto and for other
matters disclosed by Borrowers to Lender from time to time as required hereby,
there are no judgments or judicial or administrative orders, proceedings or
investigations (civil or criminal) pending, or to the knowledge of the
Borrowers, threatened, against any of the Borrowers in any court or before any
governmental authority or arbitration board or tribunal, that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect. None
of the Borrowers is in default with respect to any order of any court,
governmental authority, regulatory agency or arbitration board or tribunal,
except for any such matters which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. No executive officer
of Providence has been indicted or convicted in connection with or is engaging
in any criminal conduct, or is currently subject to any material lawsuit or
proceeding or (to the knowledge of Borrowers) under investigation in connection
with any anti-racketeering or other conduct or activity.

 

5.5 Medicaid and Medicare Cost Reporting. To the extent applicable, the Medicaid
and Medicare cost reports of each facility and of the home office of each of the
Borrowers for all cost reporting periods have been submitted when and as
required to (i) as to Medicaid, the state agency, or other HCFA-designated agent
of such state agency, charged with such responsibility or (ii) as to Medicare,
the Medicare intermediary or other HCFA-designated agent charged with such
responsibility.

 

5.6 Title to Collateral. Each of the Borrowers has good and marketable title to
all the Collateral, free from Liens, except for the following (collectively,
“Permitted Liens”):

 

(a) Liens in favor of Lender;

 

(b) Liens for taxes which are not yet overdue or the validity of which is being
contested in good faith by appropriate proceedings diligently pursued and for
which reserves or other appropriate provision as shall be required by GAAP have
been made on Borrowers’ books and records;

 

33



--------------------------------------------------------------------------------

(c) Liens securing Indebtedness described in Section 7.6(iv) hereof, provided
that such Liens attach only to such real or personal property acquired with the
proceeds of such Indebtedness and the proceeds thereof;

 

(d) Deposits or pledges under workman’s compensation, unemployment insurance,
social security and similar laws, or to secure the performance of bids, tenders
or contracts (other than for the repayment of borrowed money) or leases or to
secure indemnity, performance or similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations or surety or appeal bonds;

 

(e) Mechanics’, materialmen’s, workmen’s, artisans’ and other non-consensual
statutory Liens arising in the ordinary course of business to the extent such
Liens secure Indebtedness (i) which is not overdue, or (ii) relating to claims
or liabilities which are fully insured, or (iii) which are being contested in
good faith by appropriate proceedings and for which the applicable Borrower has
taken a reserve on its books in accordance with GAAP;

 

(f) Reservations, exceptions, encroachments, easements, rights of way, covenants
running with the land, and other similar title exceptions or encumbrances
affecting any real estate owned or leased by Borrowers, provided that they do
not in the aggregate materially detract from the value of the real estate or
materially interfere with its use in the ordinary course of the applicable
Borrower’s business;

 

(g) Leases or subleases granted to others not interfering in any material
respect with the Business of the Borrowers;

 

(h) Liens granted in connection with the extension, renewal or refinancing of
the Indebtedness secured by Liens of the type described above, provided that any
extension, renewal or replacement Lien is limited to the property encumbered by
the existing Lien and the principal amount of the Indebtedness being extended,
renewed or replaced does not increase; and

 

(i) Liens existing as of the Closing Date that are described on Schedule 2
attached hereto.

 

5.7 Governmental Consent. Neither the nature of Borrowers or of Borrowers’
Business or Property, nor any relationship between any of the Borrowers and any
other Person, nor any circumstance affecting Borrowers in connection with the
execution and delivery of this Agreement and the other Loan Documents is such as
to require a consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority on the part of the Borrowers that
has not been obtained or made, except for any of the same the failure of which
to obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

5.8 Taxes. All tax returns required to be filed by each of the Borrowers in any
jurisdiction have in fact been filed, and all taxes, assessments, fees and other
governmental charges upon the Borrowers or upon any of their respective
Properties, income or franchises, which are shown to be due and payable on such
returns have been paid, except for those taxes being contested in good faith
with due diligence by appropriate proceedings and for which

 

34



--------------------------------------------------------------------------------

reserves or other appropriate provision as required by GAAP have been made
therefor on applicable Borrowers’ books and records. Borrowers are not aware of
any proposed additional tax assessment or tax to be assessed against or
applicable to any of the Borrowers that could reasonably be expected to have a
Material Adverse Effect.

 

5.9 Financial Statements. All financial statements delivered by the Borrowers to
the Lender in connection with the negotiation of this Agreement and Lender’s due
diligence have been prepared in accordance with GAAP (subject to the absence of
footnotes and normal year end adjustments in the case of unaudited financial
statements), and are true, complete and correct in all material respects. As of
the Closing Date, the fiscal year for Borrowers ends on the date set forth on
Schedule 2 hereto, and the federal tax identification number and any applicable
state tax or identification number for each of the Borrowers is as set forth on
Schedule 2 hereto.

 

5.10 Full Disclosure. Neither the financial statements referred to in Section
5.9, nor any documents or any written statement furnished by or on behalf of
Borrowers to Lender in connection with the negotiation of the Credit Facilities,
or contained in any financial statements or documents relating to the Borrowers,
contain any untrue statement of a material fact or omit a material fact (known
to the Borrowers in the case of any document not furnished by them) necessary to
make the statements contained therein or herein not misleading in light of the
circumstances in which the same were made.

 

5.11 Guarantees, Contracts, etc.

 

(a) Except as described in Schedule 2 hereto and for items arising after the
Closing Date permitted under the terms of this Agreement, none of the Borrowers
owns or holds equity or long term debt investments in, has any outstanding
advances to, or serves as guarantor, surety or accommodation maker for the
obligations of, or have any outstanding borrowings from, any Person.

 

(b) Except as described on Schedule 2 hereto and for items arising after the
Closing Date permitted under the terms of this Agreement, none of the Borrowers
is engaged in, nor does it have an interest in any joint venture or partnership
with any other Person, or has any Subsidiaries.

 

(c) None of the Borrowers is subject to any charter or other restriction in its
governing documents, which materially and adversely affects its business,
financial condition, Property or prospects.

 

(d) Except as otherwise specifically provided in this Agreement, none of the
Borrowers has agreed or consented to cause or permit any of the Collateral,
whether now owned or hereafter acquired, to be subject in the future (upon the
happening of a contingency or otherwise) to a Lien not permitted by this
Agreement.

 

35



--------------------------------------------------------------------------------

5.12 Compliance with Laws.

 

(a) None of the Borrowers is in violation of, has received written notice that
it is in violation of, or has knowingly caused any Person to violate, any
applicable statute, regulation or ordinance of any Governmental Authority
(including without limitation, environmental laws and regulations), which could
have a Material Adverse Effect.

 

(b) Each of the Borrowers is current with all reports and documents required to
be filed with any Governmental Authority and is in full compliance in all
material respects with all applicable rules and regulations of such Governmental
Authorities, except where such failure to file or such non-compliance could
reasonably be expected to have a Material Adverse Effect.

 

5.13 Environmental Matters.

 

Except as disclosed on Schedule 2 hereto, and except, in each case as could not
reasonably be expected to have a Material Adverse Effect, none of the Borrowers
has knowledge:

 

(a) of the presence of any Hazardous Substances on any real property where any
of the Borrowers conducts operations or has its personal property; or

 

(b) of any on-site spills, releases, discharges, disposal or storage of
Hazardous Substances that have occurred or are presently occurring on any such
real property or where any Collateral is located; or

 

(c) of any spills, releases, discharges or disposal of Hazardous Substances that
have occurred, are presently occurring on any other real property as a result of
the conduct, action or activities of any of the Borrowers.

 

5.14 Capital Stock and Equity Interests. As of the Closing Date, the authorized
and outstanding shares of capital stock and other equity interests of each of
the Borrowers is as set forth on Schedule 2 hereto. All of the shares of capital
stock and other equity interests of each Borrower have been duly and validly
authorized and issued and are fully paid and non-assessable, and have been sold
and delivered to the holders thereof in compliance with, or under valid
exemption from, all Federal and state laws and the rules and regulations of all
regulatory bodies thereof governing the sale and delivery of securities. As of
the Closing Date, except as set forth on Schedule 2, there are no subscriptions,
warrants, options, calls, commitments, rights or agreements by which any of the
Borrowers is bound relating to the issuance, transfer, voting or redemption of
shares of its capital stock, membership units or any pre-emptive rights held by
any Person with respect to the shares of capital stock or membership units of
the Borrowers. As of the Closing Date, except as set forth in Schedule 2, none
of the Borrowers has issued any securities convertible into or exchangeable for
shares of its capital stock or membership units or any options, warrants or
other rights to acquire such shares or membership units or securities
convertible into or exchangeable for such shares.

 

5.15 Lockboxes. As of the Closing Date, Schedule 2 sets forth all deposit
accounts, Lockboxes and other Lockbox Accounts maintained by each Borrower. Each
Obligor of an

 

36



--------------------------------------------------------------------------------

Eligible Account has been, or will be, directed by a notice in the form of
Exhibit 4.2 to this Agreement to remit all payments with respect to such Account
to the applicable Lockbox.

 

5.16 Borrowing Base Reports. Each Borrowing Base Report signed by Borrowers or
Borrower Agent contains an accurate summary of all Eligible Accounts of the
Borrowers contained in the Borrowing Base as of its date.

 

5.17 Security Interest. Each of the Borrowers has granted to Lender a valid,
perfected, first priority security interest in the Accounts and the other
Collateral subject to no other Liens, except for Permitted Liens.

 

5.18 Accounts.

 

(a) None of the Borrowers has done anything to interfere with the collection of
the Accounts, and the Borrowers have not amended or waived the terms or
conditions of any Account or any related Contract in any material adverse manner
without Lender’s prior written consent.

 

(b) Each of the Borrowers has made all payments to Obligors necessary to prevent
any Obligor from offsetting any earlier overpayment to Borrowers against any
amounts such Obligor owes on an Account.

 

5.19 Pension Plans. Each pension or profit sharing plan, if any, to which any
Borrower is a party has been funded in accordance with the obligations of
Borrowers set forth in such plan.

 

5.20 Representations and Warranties for each Loan. As of each date that
Borrowers shall request any Loan, and as of each Funding Date, Borrowers shall
be deemed to make, with respect to each Eligible Account included in the
Borrowing Base, each of the following representations and warranties:

 

(a) Such Account satisfies each of the conditions of an Eligible Account.

 

(b) All information relating to such Account that has been delivered to Lender
is true and correct in all material respects. With respect to each such Account
that has been billed, Borrowers have delivered to the Obligor all reasonably
requested supporting claim documents, and all information set forth in the bill
and supporting claim documents is true, complete and correct in all material
respects.

 

(c) There is no Lien or material adverse claim in favor of any third party, nor
any filing against any Borrower, as debtor, covering or purporting to cover any
interest in such Account.

 

(d) Such Account is (i) payable in an amount not less than its Estimated Net
Value by the Obligor identified by Borrowers as being obligated to do so, and
Borrowers have not received notice from the applicable Obligor to the contrary,
(ii) the legally enforceable obligation of such Obligor, and (iii) an account
receivable or general intangible within the

 

37



--------------------------------------------------------------------------------

meaning of the Uniform Commercial Code of the state in which the applicable
Borrower is organized, and is not evidenced by any instrument or chattel paper.
Except for co-payment obligations, there is no payor other than the Obligor
identified by Borrowers as the payor primarily liable on such Account.

 

(e) No such Account (i) requires the approval of any third Person for such
Account to be subject to Lender’s security interest hereunder, (ii) is subject
to any legal action, proceeding or investigation (pending or threatened),
dispute, set-off, counterclaim, defense, abatement, suspension, deferment,
deductible, reduction or termination by the Obligor, except in each case as
arising under applicable law, or (iii) is past, or within 180 days of, the
statutory limit for collection applicable to the Obligor.

 

(f) Borrowers do not have any guaranty of, letter of credit support for, or
collateral security for, such Account, other than any such guaranty, letter of
credit or collateral security in which the Lender has a security interest.

 

(g) The Obligor with respect to such Account is located in the United States,
and is (i) an entity organized under the laws of any jurisdiction in the United
States and has its principal office in the United States, or (ii) a state or
agency, instrumentality or political subdivision of the United States or a
state.

 

(h) The insurance policy or Contract obligating an Obligor to make payment is
and was in full force and effect and applicable to the Obligor at the time the
services constituting the basis for such Account were performed.

 

(i) If requested by Lender, a copy of each related Contract and provider
agreement to which any Borrower is a party has been delivered to Lender unless
Borrowers shall have, prior to the related Funding Date, delivered a certificate
of an Authorized Officer that such delivery is prohibited by the terms of the
Contract or by law, and the circumstances of such prohibition.

 

(j) If such Account has not been billed, the services giving rise to such
Account have been properly recorded in Borrowers’ accounting system.

 

(k) If such Account is an Unbilled Account, no more than 30 days have elapsed
after the date the services or goods giving rise to such Account were rendered
or provided, as applicable, and such Account has been properly recorded in the
Borrowers books, records, and billing system and, following the occurrence of a
Lockbox Trigger Event, each bill contains an express direction requiring the
Obligor to remit payments to a Lockbox.

 

(l) Such Account has an Estimated Net Value which, when added to the Estimated
Net Value of all other Accounts owing by the same Obligor and which constitute
Eligible Accounts hereunder, does not exceed any applicable Concentration Limit.

 

(m) Neither such Account nor the related Contract contravenes any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations

 

38



--------------------------------------------------------------------------------

relating to usury, consumer protection, truth-in-lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and no party to such related Contract is in violation of any such
law, rule or regulation in connection with such Contract.

 

(n) As of the applicable Funding Date, to the best of Borrowers’ knowledge, (i)
no Obligor on such Account is bankrupt, insolvent, or is unable to make payment
of its obligations when due, and (ii) except as disclosed to the Lender in
writing, no other fact exists which would cause Borrowers reasonably to expect
that the amount billed to the related Obligor for such Account will not be paid
in full when due or in accordance with its terms.

 

5.21 Commercial Tort Claims. As of the Closing Date, none of the Borrowers has
any commercial tort claims except as shown on Schedule 2 hereto.

 

5.22 Letter of Credit Rights. As of the Closing Date, Borrowers have no letter
of credit rights except as shown on Schedule 2 hereto.

 

5.23 Intellectual Property. As of the Closing Date, all trademarks, service
marks, patents or copyrights which any Borrower uses, plans to use or has a
right to use are shown on Schedule 2 attached hereto, and each applicable
Borrower is the sole owner of such Property, except for such rights or claims of
others in such Property shown on Schedule 2. None of the Borrowers is in knowing
violation of any rights of any other Person with respect to such Property,
except for such violations which individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect. Except as shown
on Schedule 2, as of the Closing Date, (i) none of the Borrowers requires any
copyrights, patents, trademarks or other intellectual property, or any
license(s) to use any patents, trademarks or other intellectual property in
order to provide services to its customers or to bill Obligors and collect
therefrom, in the ordinary course of business, and (ii) Lender will not require
any copyrights, patents, trademarks or other intellectual property or any
licenses to use the same in order to provide such services or bill and collect
the Accounts, after the occurrence of an Event of Default.

 

SECTION 6. BORROWERS’ AFFIRMATIVE COVENANTS

 

Borrowers covenant that until all of Borrowers’ Obligations to Lender are paid
and satisfied in full and the Credit Facilities have been terminated:

 

6.1 Payment of Taxes and Claims. Borrowers shall pay, before they become
delinquent, all taxes, assessments and governmental charges or levies imposed
upon them or upon Borrowers’ Property, except for those being contested in good
faith with due diligence by appropriate proceedings and for which appropriate
reserves have been maintained under GAAP.

 

6.2 Maintenance of Insurance, Financial Records and Corporate Existence.

 

(a) Property Insurance. Borrowers shall maintain or cause to be maintained
insurance on their Properties against fire, flood, casualty and such other
hazards in such amounts, with such deductibles and with such insurers as are
customarily used under similar circumstances by companies operating similar
businesses in the same industry as Borrowers. The policies of all

 

39



--------------------------------------------------------------------------------

such casualty insurance shall contain standard loss payable and additional
insured clauses issued in favor of Lender with respect to Property included in
the Collateral, pursuant to which all losses thereunder shall be paid to Lender
as Lender’s interests may appear. Such policies shall expressly provide that the
requisite insurance cannot be altered or canceled without thirty (30) days prior
written notice to Lender, and shall insure Lender notwithstanding the act or
neglect of the insured. At or prior to Closing, Borrowers shall furnish Lender
with insurance certificates on Accord Form 27 certified as true and correct and
being in full force and effect as of the Closing Date or such other evidence of
insurance as Lender may reasonably require. In the event Borrowers fail to
procure or cause to be procured any such insurance or to timely pay or cause to
be paid the premium(s) on any such insurance, Lender may do so for Borrowers,
but Borrowers shall continue to be liable for the same. Each Borrower hereby
appoints Lender as its attorney-in-fact, exercisable at Lender’s option, to
endorse any check which may be payable to Borrowers in order to collect the
proceeds of such insurance that is due to Lender. Any insurance proceeds
received by Lender shall promptly be applied by Lender to the Obligations of the
Borrowers in the order of priority set forth in Section 2.7(e) hereof.

 

(b) Liability Insurance. Borrowers shall maintain, and shall deliver to Lender
upon Lender’s request evidence of, general and professional liability insurance
in such amounts as is customary for companies in the same or similar businesses
located in the same or similar area.

 

(c) Financial Records. Borrowers shall keep current and accurate books of
records and accounts in which full and correct entries will be made of all of
Borrowers’ business transactions, and will reflect in their financial statements
adequate accruals and appropriations to reserves, all in accordance with GAAP.
Borrowers shall not change their fiscal year end date without prior written
notice to Lender.

 

(d) Existence and Rights. Each Borrower shall do (or cause to be done) all
things necessary to preserve and keep in full force and effect its legal
existence, good standing, rights and franchises, except as permitted to do
otherwise pursuant to Section 7.1 hereof.

 

(e) Compliance with Laws. Each Borrower shall be in compliance with any and all
laws, ordinances, governmental rules and regulations, and court or
administrative orders or decrees to which it is subject, whether federal, state
or local (including without limitation environmental or environmental-related
laws, statutes, ordinances, rules, regulations and notices), and shall obtain
and maintain any and all licenses, permits, franchises, certificates of need, or
other governmental authorizations necessary to the ownership of its Property or
to the conduct of its businesses, except for such violations or failures to
obtain which could not reasonably be expected to have a Material Adverse Effect.

 

6.3 Business Conducted. Borrowers shall continue in the businesses presently
conducted by Borrowers. Borrowers shall not engage, directly or indirectly, in
any material respect in any line of business substantially different from the
businesses conducted by the Borrowers immediately prior to the Closing Date and
businesses reasonably associated therewith.

 

40



--------------------------------------------------------------------------------

6.4 Litigation. Borrowers shall give prompt notice to Lender of any litigation
pending or threatened against Borrowers claiming damages in excess of $100,000
from Borrowers or which may otherwise have a Material Adverse Effect.

 

6.5 Taxes. Borrowers shall pay all taxes (other than taxes based upon or
measured by Lender’s income or revenues), if any, in connection with the Loans
and/or the recording of any financing statements or other Loan Documents. The
Obligations of Borrowers under this Section 6.5 shall survive the payment of
Borrowers’ Obligations under this Agreement and the termination of this
Agreement.

 

6.6 Financial Covenants. Borrowers shall perform and comply with each of the
following financial covenants as reflected and computed from their financial
statements:

 

(a) Debt Service Coverage Ratio. As at the end of each fiscal quarter of the
Borrowers, commencing with the fiscal quarter ending June 30, 2003, Borrowers
shall maintain a Debt Service Coverage Ratio of at least 1.25:1, measured (i)
with respect to the fiscal quarter ending December 31, 2003, on an annualized
basis for the fiscal quarter then ended, (ii) with respect to the fiscal quarter
ending March 31, 2004, on an annualized basis for the two fiscal quarter period
then ended, (iii) with respect to the fiscal quarter ended June 30, 2004, on an
annualized basis for the three fiscal quarter period then ended, and (iv) with
respect to each fiscal quarter thereafter, on a rolling four quarter basis.

 

(b) Leverage Ratio. As at the end of each fiscal quarter of the Borrowers,
commencing with the fiscal quarter ending June 30, 2003, Borrowers shall
maintain a Leverage Ratio of no more than 3.0:1, measured (i) with respect to
the fiscal quarter ending June 30, 2003, on an annualized cumulative basis for
the twelve months ending on such date, and (ii) with respect to each fiscal
quarter thereafter, on a rolling four quarter basis.

 

6.7 Financial and Business Information. Borrowers shall deliver and cause to be
delivered to Lender the following (all to be in form and substance reasonably
satisfactory to Lender):

 

(a) Financial Statements and Collateral Reports.

 

(i) Audited Financial Statements. As soon as available but in any event, within
one hundred thirty-five (135) days after the end of each fiscal year of
Borrowers, financial statements of Borrowers for such year which present fairly
the Borrowers’ financial condition, including the balance sheet of Borrowers as
at the end of such fiscal year and a statement of cash flows and income
statement for such fiscal year, all on a consolidated and consolidating basis,
setting forth in the consolidated statements in comparative form, the
corresponding figures as at the end of and for the previous fiscal year, all in
reasonable detail, including all supporting schedules, and audited by
independent public accountants of recognized standing, selected by Borrowers and
reasonably satisfactory to Lender, and prepared in accordance with GAAP; and

 

41



--------------------------------------------------------------------------------

(ii) Interim Financial Statements.

 

(A) As soon as available but in any event within forty-five (45) days after the
end of each fiscal quarter, internally prepared quarterly consolidated and
consolidating financial statements for the Borrowers, along with year to date
information, including balance sheet, income statement and statements of cash
flows with respect to the periods measured; and

 

(B) As soon as available but in any event within forty-five (45) days after the
end of each fiscal month end, internally prepared monthly consolidated and
consolidating financial statements for the Borrowers, along with year to date
information, including balance sheet, income statement and statements of cash
flows with respect to the periods measured;

 

(iii) Additional Information. Promptly upon request, deliver such other
information concerning the Borrowers and the Collateral as Lender may from time
to time reasonably request, including Medicare and Medicaid cost reports and
audits, annual reports, security law filings and reports to any security
holders;

 

(iv) Projections. No later than sixty (60) days after the beginning of each
fiscal year, an annual consolidated budget for the Borrowers for the next
succeeding fiscal year, which Lender shall maintain as confidential in
accordance with the provisions of Section 9.6 hereof;

 

(v) Good Standing Certificates. Contemporaneously with delivery of the annual
financial statements referred to in clause (i) above, a good standing
certificate from Borrowers’ respective states of organization evidencing that
each of the Borrowers remains in good standing in, and continues to be organized
under the laws of, such state.

 

(vi) Change in Fiscal Year. No later than thirty (30) days prior to the
effective date thereof, written notice of any change in Borrowers’ fiscal year
end.

 

(vii) Governmental Communications. Within five (5) Business Days after the
sending, filing or receipt thereof, copies of all material reports and
statements that Providence or any Subsidiary sends to or receives from any
national securities exchange or federal governmental securities regulatory
agency or that Providence sends to its shareholders generally, including any
registration statements or other filings that Providence files with the
Securities and Exchange Commission or any national securities exchange or the
National Association of Securities Dealers, Inc.

 

(b) Notice of Event of Default. Promptly upon an Authorized Officer becoming
aware of the existence of any condition or event which constitutes an Event of
Default or Unmatured Event of Default under this Agreement, a written notice
specifying the nature and period of existence thereof and what action Borrowers
are taking (and propose to take) with respect thereto;

 

42



--------------------------------------------------------------------------------

(c) Notice of Claimed Default. Promptly upon receipt by Borrowers, notice of
default, oral or written, given to Borrowers by any creditor for borrowed money
in excess of $100,000.

 

6.8 Officers’ Certificates. Along with the sets of financial statements
delivered to Lender by Borrowers at the end of each fiscal quarter and fiscal
year pursuant to Section 6.7(a) hereof, Borrowers shall deliver to Lender a
certificate (in the form of Exhibit 6.8 attached hereto and made a part hereof)
signed on behalf of each Borrower by the chief financial officer of such
Borrower setting forth:

 

(a) Covenant Compliance. The information (including detailed calculations)
required in order to establish whether Borrowers are in compliance with the
requirements of Section 6.6 as of the end of the period covered by the financial
statements then being furnished (and any exhibits appended thereto) under
Section 6.7; and

 

(b) Event of Default. That the signer in his capacity as an officer of Borrowers
has reviewed the relevant terms of this Agreement, and has made (or caused to be
made under his supervision) a review of the transactions and conditions of
Borrowers from the beginning of the accounting period covered by the financial
statements being delivered therewith to the date of the certificate, and that
such review has not disclosed the existence during such period of any condition
or event which constitutes an Event of Default or Unmatured Event of Default or
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action Borrowers have taken or propose to
take with respect thereto.

 

6.9 Inspection. Borrowers will permit any of Lender’s officers or other
representatives to visit and inspect Borrowers’ location(s) or where any
Collateral is kept during regular business hours to examine and audit all of
Borrowers’ books of account, records, reports and other papers, to make copies
and extracts therefrom and to discuss Borrowers’ affairs, finances and accounts
with Borrowers’ officers, employees and independent certified public accountants
and attorneys. Borrowers shall pay to Lender all reasonable fees based on
standard rates for such inspections, currently at the rate of $850 per day, per
person (plus out-of-pocket expenses). So long as no Event of Default has
occurred and is continuing, (i) Lender shall provide Borrowers with reasonable
notice of any intended inspection, and (ii) Lender shall not conduct more than
one such inspection in any fiscal quarter of the Borrowers.

 

6.10 Tax Returns and Reports. At Lender’s request from time to time, Borrowers
shall promptly furnish Lender with copies of the annual federal and state income
tax returns of Borrowers.

 

6.11 Material Adverse Developments. Borrowers agree that promptly upon Borrowers
or any of their officers becoming aware of any development or other information
which could reasonably be expected to have a Material Adverse Effect, Borrowers
shall give Lender telephonic or facsimile notice specifying the nature of such
development or information and such anticipated effect. In addition, such verbal
communication shall be confirmed by written notice thereof to Lender on the next
Business Day after such verbal notice is given.

 

43



--------------------------------------------------------------------------------

6.12 Places of Business. Borrowers shall give ten (10) days prior written notice
to Lender of any changes in the location of any of the chief executive office or
any other places of business of each Borrower, or the establishment of any new,
or the discontinuance of any existing place of business.

 

6.13 Notice of Action. Borrowers will promptly notify Lender in the event of any
legal action, dispute, setoff, counterclaim, defense or reduction that is or
which is reasonably expected to be asserted by an Obligor with respect to any
Account(s) that may have a material adverse effect on the collectibility of
Accounts representing more than one percent (1.0%) of the value of all Eligible
Accounts included in the Borrowing Base.

 

6.14 Verification of Information. At the request of Lender, Borrowers will use
commercially reasonable efforts to provide and verify to the Lender the accuracy
of information concerning Borrowers of the type provided to Lender in connection
with Lender’s decision to enter into this Agreement and such other information
concerning Borrowers as Lender may reasonably request in connection with any
offering documents with respect to the contemplated securitization of, and sale
of securities backed by, the Eligible Accounts pooled together with collateral
from other loans in the Lender’s portfolio (the “Securities”), including,
without limitation, all information necessary to provide full and complete
disclosure to the Lender of all material facts pertaining to an investment in
the Securities in compliance with federal and state securities and blue sky
laws, and such information may be published in such offering documents and
relied upon by Lender and any party arranging the offering of such Securities by
Lender or its assignee. No such information provided by the Borrowers to the
Lender shall contain any untrue statement of a material fact or omit a material
fact (known to the Borrowers in the case of any document not furnished by them)
necessary to make the statements contained therein not misleading in light of
the circumstances in which the same were made.

 

6.15 Value Track System™. Borrowers shall permit Lender to interface its Value
Track System™ to Borrowers’ data files and will assist Lender in completing and
maintaining such interface such that the interface can interpret, track and
reconcile the Accounts Detail File provided by Borrowers.

 

6.16 Commercial Tort Claims. Borrowers shall provide written notice to Lender of
any material commercial tort claim to which any Borrower is or becomes a party
or which otherwise inures to the benefit of Borrowers and which relates,
directly or indirectly, to any Collateral. Such notice shall contain a
sufficient description of the commercial tort claim including the parties, the
court in which the claim was commenced (if applicable), the docket number
assigned to the case (if applicable), and a detailed explanation of the events
giving rise to such claim. Borrowers hereby grant Lender a security interest in
such commercial tort claim to secure payment of the Obligations. Borrowers shall
execute and deliver such instruments, documents and agreements as Lender may
reasonably require in order to obtain and perfect such security interest
including, without limitation, a security agreement or amendment to this
Agreement all in form and substance satisfactory to Lender. Each Borrower
authorizes Lender to file (without such Borrower’s signature) financing
statements or amendments to existing financing statements as Lender reasonably
deems necessary to perfect the security interest;

 

44



--------------------------------------------------------------------------------

provided, that so long as no Event of Default or Unmatured Event of Default has
occurred and is continuing, Lender shall give Borrowers and their counsel a
reasonable opportunity to review and comment on each such financing statement or
amendment prior to filing.

 

SECTION 7. BORROWERS’ NEGATIVE COVENANTS

 

Borrowers covenant that, until all of Borrowers’ Obligations to Lender are paid
and satisfied in full and the Credit Facilities have been terminated:

 

7.1 Merger, Consolidation, Dissolution or Liquidation.

 

(a) The Borrowers shall not sell, lease, license, transfer or otherwise dispose
of any of their Property, other than: (i) Property sold, leased, licensed,
transferred or otherwise disposed of in the ordinary course or ordinary
operation of Borrowers’ business; (ii) Property sold, leased, licensed,
transferred or otherwise conveyed by a Borrower to another Borrower; and (iii)
sales, leases, licenses, transfers and other dispositions of Property in an
amount not to exceed $100,000 in any calendar year, in each case, without
Lender’s prior written consent, which consent will not be unreasonably withheld.

 

(b) The Borrowers shall not merge or consolidate with, or acquire, any Person
other than a Borrower, without Lender’s prior written consent, except that (i)
Borrowers may consummate Permitted Acquisitions and (ii) Borrowers may
consummate transactions excluded from clauses (a), (b) or (c) of the definition
of “Change of Control”.

 

(c) No Borrower shall commence a dissolution or liquidation without Lender’s
prior written consent, except for the dissolution or liquidation of a Borrower
into another Borrower.

 

7.2 Liens and Encumbrances. The Borrowers shall not: (a) execute a negative
pledge agreement with any Person covering any of the Collateral, except for (i)
negative pledges relating to assets acquired under lease or financed with
Indebtedness permitted under clause (iv) of Section 7.6, and (ii) negative
pledges relating to rights under proposed merger or acquisition agreements
pending the closing of the subject transactions; or (b) cause or permit or agree
or consent to cause or permit in the future (upon the happening of a contingency
or otherwise) the Collateral, whether now owned or hereafter acquired, to be
subject to any Lien other than Permitted Liens.

 

7.3 Negative Pledge. The Borrowers shall not pledge, grant or permit any Lien to
exist on the Capital Stock of any of their respective Subsidiaries, other than
Permitted Liens.

 

7.4 Transactions With Affiliates, Subsidiaries and Non-Profit Borrowers.

 

(a) Except for the existing transactions and arrangements described on Schedule
2 hereto, the Borrowers shall not enter into any transaction with any Non-Profit
borrower, or any Subsidiary or other Affiliate of any Borrower (other than
another Borrower), including, without limitation, the purchase, sale, lease or
exchange of Property, or the lending,

 

45



--------------------------------------------------------------------------------

capitalization or giving of funds (other than as specifically permitted
hereunder) to any such Non-Profit Borrower, Affiliate or Subsidiary, unless (i)
the transaction is in the ordinary course of and pursuant to the reasonable
requirements of Borrowers’ business and upon terms no less favorable to
Borrowers as they would obtain in a comparable arm’s-length transaction with any
Person not an Affiliate or a Subsidiary, and (ii) such transaction is not
otherwise prohibited hereunder. Notwithstanding the foregoing, to the extent not
otherwise prohibited hereunder, (x) Providence may raise equity capital from
Affiliates, and (y) the Borrowers shall be permitted to incur additional
Subordinated Debt on terms and conditions reasonably satisfactory to the Lender.

 

(b) Subject in any event to the limitations of Section 7.4(a) above, except with
the prior written consent of Lender (which consent shall not be unreasonably
withheld), Borrowers shall not create or acquire any Subsidiary unless such
Subsidiary engages in a business substantially related to the business of
Borrowers as conducted immediately prior to the Closing Date, and if required by
Lender, such Subsidiary becomes a Borrower hereunder pursuant to the terms of a
Joinder Agreement in substantially the form of Exhibit 7.4 attached hereto.

 

7.5 Guarantees. Borrowers shall not become or be liable, directly or indirectly,
primary or secondary, matured or contingent, in any manner, whether as
guarantor, surety, accommodation maker, or otherwise, for the existing or future
Indebtedness of any kind of any other Person, except: (i) as set forth on
Schedule 2 hereto; (ii) for the endorsement in the ordinary course of business
of negotiable instruments for deposit or collection; (iii) guaranties of
Indebtedness permitted under Section 7.6 hereof; (iv) guaranties of leases
permitted hereunder of which a Borrower is the lessee; and (v) guaranties of
Subordinated Debt, provided that such guaranty is subordinated to the
Obligations pursuant to a Subordination Agreement.

 

7.6 Indebtedness. Without Lender’s prior written consent, Borrowers shall not
create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt), except: (i) Indebtedness in favor of Lender; (ii) Subordinated Debt;
(iii) additional Indebtedness outstanding as of the Closing Date and reflected
on Schedule 2 hereto; (iv) Indebtedness incurred in connection with the
acquisition of any real or personal Property by the Borrowers, and obligations
under Capitalized Leases, provided that as of any date of determination, the
amount thereof shall not exceed the sum of $400,000, and provided further, that
no such obligation shall be incurred at any time during which an Event of
Default or Unmatured Event of Default has occurred and is continuing hereunder;
(v) obligations permitted pursuant to Section 7.5; (vi) intercompany
Indebtedness owing to any other Borrower; and (vii) provided that no Event of
Default or Unmatured Event of Default has occurred and is continuing hereunder
at the time of incurrence, additional Indebtedness in an aggregate amount not to
exceed $500,000 at any time outstanding.

 

7.7 Loans to Other Persons. Borrowers shall not make or be permitted to have
outstanding any loans, advances or extensions of credit to any Person, except
for (i) subject to the provisions of Section 7.4(c), loans and advances in favor
of other Borrowers made in the ordinary course of business, and (ii)
transactions permitted under Section 7.4(a).

 

46



--------------------------------------------------------------------------------

7.8 Withdrawals. Borrowers shall not declare or pay or make any Withdrawals to
their Shareholders or their successors or assigns (other than Withdrawals by a
Subsidiary to its parent which is a Borrower hereunder), if, prior to or after
giving effect to the applicable Withdrawal, an Event of Default or Unmatured
Event of Default has or would occur and be continuing.

 

7.9 Payments on Account of Subordinated Debt. Borrowers shall not make any
payment on account of any Subordinated Debt if, prior to or after giving effect
to the applicable payment, the relevant Subordination Agreement would be
breached.

 

7.10 No Interference with Collections. Borrowers shall not take any action to
interfere with the collection of the Accounts, and Borrowers shall not amend or
waive the terms and conditions of any Account or any related Contract in any
material adverse manner without Lender’s prior written consent. Borrowers will
continue to make all payments to Obligors necessary to prevent any Obligor
offsetting any earlier overpayment to Borrowers against any amounts such Obligor
owes on an Account.

 

7.11 Deposit Accounts. Borrowers shall not establish any deposit account unless
the applicable Borrower(s) shall have delivered to Lender an agreement of the
applicable depository institution in form substantially similar to the Provider
Account Agreements, as modified by the letter agreements referred to in Section
2.9(a) and sufficient to establish “control” over such deposit accounts in favor
of Lender within the meaning of the Uniform Commercial Code.

 

SECTION 8. DEFAULT

 

8.1 Events of Default. Each of the following events shall constitute an event of
default (“Event of Default”) and Lender shall thereupon have the option to
declare the Obligations immediately due and payable, all without demand, notice,
presentment or protest or further action of any kind (it also being understood
that the occurrence of any of the events or conditions set forth in
subparagraphs (j), (k), (l) or (r) shall automatically cause an acceleration of
the Obligations):

 

(a) Payments—if Borrowers fail to make any payment of principal or interest on
the date when such payment is due and payable and such failure continues for a
period of two (2) Business Days; provided however, that the two (2) Business
Days grace period shall not be applicable if such payments are due and payable
due to maturity, acceleration or demand, whether following an Event of Default
or otherwise; or

 

(b) Other Charges—if Borrowers fail to pay any other charges, fees, Expenses or
other monetary obligations owing to Lender, arising out of or incurred in
connection with this Agreement on the date when such payment is due and payable,
whether upon maturity, acceleration, demand or otherwise, and such failure
continues for a period of five (5) Business Days after the earlier of Borrowers
becoming aware of such failure or Borrowers receipt of written notice of such
failure from Lender; provided however, that the five (5) Business Day

 

47



--------------------------------------------------------------------------------

grace period shall not be applicable if such payments are due and payable due to
maturity, acceleration or demand, whether following an Event of Default, or
otherwise; or

 

(c) Particular Covenant Defaults—if Borrowers fail to perform, comply with or
observe any covenant or undertaking contained in this Agreement not otherwise
described in this Section 8.1, and such failure continues for a period of ten
(10) Business Days after the earlier of Borrowers becoming aware of such failure
or Borrowers receipt of written notice of such failure from Lender; or

 

(d) Change in Control—a Change in Control shall occur; or

 

(e) Uninsured Loss—if there shall occur any uninsured damage to or loss, theft,
or destruction in excess of $250,000 with respect to any portion of the Property
of a Borrower; or

 

(f) Warranties or Representations—if any warranty, representation or other
statement by or on behalf of Borrowers, contained in or pursuant to this
Agreement, or in any document, agreement or instrument furnished in compliance
with, relating to, or in reference to this Agreement, is false, erroneous, or
misleading in any material respect when made; or

 

(g) Agreements with Others—if any Borrower shall default beyond any grace period
under any agreement in respect of any Indebtedness for borrowed money in an
amount in excess of $250,000 and (i) such default consists of the failure to pay
any principal, premium or interest with respect to such Indebtedness, or (ii)
such default consists of the failure to perform any covenant or agreement with
respect to such Indebtedness, in each case, if the effect of such default is to
cause or permit such Borrowers’ obligations which are the subject thereof to
become due prior to the scheduled maturity date or prior to the regularly
scheduled date of payment; or

 

(h) Other Agreements with Lender—if an event of default occurs under any other
existing or future agreement (related or unrelated) between or among Borrowers
and Lender, including without limitation, any other Loan Documents or any lease
agreements or finance agreements with any affiliate of Lender; or

 

(i) Judgments—if any final judgment for the payment of money in excess of
$500,000 shall be rendered against any of the Borrowers which is not fully and
unconditionally covered by insurance or an appeal bond, or for which Borrowers
have not established a cash or cash equivalent reserve in the amount of such
judgment; or

 

(j) Assignment for Benefit of Creditors, etc.—if any Borrower makes or proposes
an assignment for the benefit of creditors generally, offers a composition or
extension to creditors, or makes or sends notice of an intended bulk sale of any
business or assets now or hereafter owned or conducted by such Borrower which
could reasonably be expected to have a Material Adverse Effect; or

 

(k) Bankruptcy, Dissolution, etc.—upon the commencement of any action for the
dissolution or liquidation of any of the Borrowers, or the commencement of any
proceeding

 

48



--------------------------------------------------------------------------------

to avoid any transaction entered into by any of the Borrowers, or the
commencement of any case or proceeding for reorganization or liquidation of any
Borrower’s debts under the Bankruptcy Code or any other state or federal law now
or hereafter enacted for the relief of debtors, whether instituted by or against
Borrowers; provided, however, that the Borrowers shall have forty-five (45) days
to obtain the dismissal or discharge of involuntary proceedings filed against
them, it being understood that during such forty-five (45) day period, Lender
shall be not obligated to make Advances or Term Advances hereunder and Lender
may seek adequate protection in any bankruptcy proceeding; or

 

(l) Receiver—upon the appointment of a receiver, liquidator, custodian, trustee
or similar official or fiduciary for any of the Borrowers or for any of their
Property; provided, however, that the Borrowers shall have forty-five (45) days
to obtain the rescission of the appointment of such an official or fiduciary
without the consent of the Borrowers, it being understood that during such
forty-five (45) day period, Lender shall not be obligated to make Advances of
Term Advances hereunder, and Lender may seek adequate protection in any relevant
proceeding; or

 

(m) Execution Process, Seizure, etc.—the issuance of any execution or distraint
process against any of the Borrowers which could result in a Material Adverse
Effect, or any Property of Borrowers is seized without compensation by any
governmental entity, federal, state or local; or

 

(n) Termination of Business—if Borrowers cease any material portion of their
business operations as presently conducted; or

 

(o) Pension Benefits, etc.—if Borrowers fail to comply with ERISA, so that
grounds exist to permit the appointment of a trustee under ERISA to administer
their employee plans or to allow the Pension Benefit Guaranty Corporation to
institute proceedings to appoint a trustee to administer such plan(s), or to
permit the entry of a Lien to secure any deficiency or claim; or

 

(p) Investigations—Lender reasonably determines, based on evidence received by
Lender, that there is reasonable cause to believe that Borrowers may have
directly or indirectly been engaged in any type of activity which would be
reasonably likely to result in the forfeiture of any Property of Borrowers to
any governmental entity, federal, state or local; or

 

(q) Material Adverse Events—

 

(i) Lender reasonably determines that an event which materially and adversely
affects the likelihood of collection of a material portion of the Accounts has
occurred; or

 

(ii) There shall occur any Material Adverse Effect or a material adverse change
occurs in the business or condition of Borrowers.

 

49



--------------------------------------------------------------------------------

(r) Lockbox Instructions—Following the occurrence of a Lockbox Trigger Event and
notification thereof by Lender to the Lockbox Banks, any instruction or
agreement regarding a Lockbox or the bank accounts related thereto is amended or
terminated without the written consent of Lender, or if Borrowers fail, within
two (2) Business Days of receipt, to forward Collections it receives with
respect to any Accounts to the applicable Lockbox.

 

8.2 Cure. Nothing contained in this Agreement or the Loan Documents shall be
deemed to compel Lender to accept a cure of any Event of Default hereunder.

 

8.3 Rights and Remedies on Default.

 

(a) In addition to all other rights, options and remedies granted or available
to Lender under this Agreement or the Loan Documents, or otherwise available at
law or in equity, upon or at any time after the occurrence and during the
continuance of an Event of Default or Unmatured Event of Default, Lender may, in
its discretion, withhold or cease making Advances and Term Advances under the
Credit Facilities.

 

(b) In addition to all other rights, options and remedies granted or available
to Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), Lender may, in its discretion, upon or at any time after
the occurrence and during the continuance of an Event of Default, terminate the
Credit Facilities.

 

(c) In addition to all other rights, options and remedies granted or available
to Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), Lender may, upon or at any time after the occurrence and
during the continuance of an Event of Default, exercise all rights under the UCC
and any other applicable law or in equity, and under all Loan Documents
permitted to be exercised after the occurrence and during the continuance of an
Event of Default, including the following rights and remedies (which list is
given by way of example and is not intended to be an exhaustive list of all such
rights and remedies):

 

(i) Subject to all applicable laws and regulations governing payment of Medicare
and Medicaid receivables, the right to “take possession” of the Collateral, and
notify all Obligors of Lender’s security interest in the Collateral and require
payment under the Accounts to be made directly to Lender, and Lender may, in its
own name or in the name of the applicable Borrowers, exercise all rights of a
secured party with respect to the Collateral and collect, sue for and receive
payment on all Accounts, and settle, compromise and adjust the same on any terms
as may be satisfactory to Lender, in its sole and absolute discretion for any
reason or without reason and Lender may do all of the foregoing with or without
judicial process (including without limitation notifying the United States
postal authorities to redirect mail addressed to Borrowers, to an address
designated by Lender); or

 

(ii) Require Borrowers, at Borrowers’ expense, to assemble all or any part of
the Collateral and make it available to Lender at any place designated by
Lender, which may include providing Lender or any entity designated by Lender
with access (either remote or

 

50



--------------------------------------------------------------------------------

direct) to Borrowers’ information system for purposes of monitoring, posting
payments and rebilling Accounts to the extent deemed desirable by Lender in its
sole discretion; or

 

(iii) The right to reduce or modify the Commitments, the Borrowing Base or any
portion thereof, or the Advance Rate, or to modify the terms and conditions upon
which Lender may be willing to consider making Loans under the Credit Facilities
or to take additional reserves in the Borrowing Base for any reason.

 

(d) Borrowers hereby agree that a notice received at least ten (10) days before
the time of any intended public sale or before the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any Collateral which threatens to speedily decline in value or which is
sold on a recognized market may be sold immediately by Lender without prior
notice to Borrowers. Borrowers covenant and agree not to interfere with or
impose any obstacle to Lender’s exercise of its rights and remedies with respect
to the Collateral.

 

8.4 Nature of Remedies. All rights and remedies granted Lender hereunder and
under the Loan Documents, or otherwise available at law or in equity, shall be
deemed concurrent and cumulative, and not alternative remedies, and Lender may
proceed with any number of remedies at the same time until all Obligations are
satisfied in full. The exercise of any one right or remedy shall not be deemed a
waiver or release of any other right or remedy, and Lender, upon or at any time
after the occurrence of an Event of Default, may proceed against Borrowers, at
any time, under any agreement, with any available remedy and in any order.

 

8.5 Set-Off. If any bank account or other Property held by or with Lender, or
any Affiliate of Lender, or any participant is attached or otherwise liened or
levied upon by any third party, Lender (and such participant) shall have and be
deemed to have, without notice to Borrowers, the immediate right of set-off and
may apply the funds or other amounts or property thus set off against any of
Borrowers’ Obligations hereunder.

 

SECTION 9. MISCELLANEOUS

 

9.1 GOVERNING LAW. THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF NEW JERSEY. THE PROVISIONS OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE
DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL
NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE
AND EFFECT.

 

9.2 Integrated Agreement. This Agreement, the Revolving Credit Note, the Term
Note, the other Loan Documents and all related agreements, and shall be
construed as integrated and complementary of each other, and as augmenting and
not restricting Lender’s rights and remedies. If, after applying the foregoing,
an inconsistency still exists, the provisions of this Agreement shall constitute
an amendment thereto and shall control.

 

51



--------------------------------------------------------------------------------

9.3 Waiver and Indemnity.

 

(a) No omission or delay by Lender in exercising any right or power under this
Agreement or any related agreements and documents will impair such right or
power or be construed to be a waiver of any default, or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
power will not preclude other or further exercise thereof or the exercise of any
other right, and as to Borrowers no waiver will be valid unless in writing and
signed by Lender and then only to the extent specified.

 

(b) Borrowers release and shall indemnify, defend and hold harmless Lender, and
its officers, directors, employees and agents, of and from any claims, demands,
liabilities, obligations, judgments, injuries, losses, damages and costs and
expenses (including, without limitation, reasonable legal fees) resulting from
(i) acts or conduct of Borrowers under, pursuant or related to this Agreement
and the other Loan Documents, (ii) Borrowers’ breach, or alleged breach, or
violation of any representation, warranty, covenant or undertaking contained in
this Agreement or the other Loan Documents, and (iii) Borrowers’ failure, or
alleged failure, to comply with any or all laws, statutes, ordinances,
governmental rules, regulations or standards, whether federal, state or local,
or court or administrative orders or decrees (including without limitation
environmental laws, etc.), and all costs, expenses, fines, penalties or other
damages resulting therefrom, unless resulting from acts or conduct of Lender
constituting willful misconduct or gross negligence.

 

(c) Lender shall not be liable for, and Borrowers hereby agree that Lender’s
liability in the event of a breach by Lender of this Agreement shall be limited
to Borrowers’ direct damages suffered and shall not extend to, any consequential
or incidental damages. In the event Borrowers bring suit against Lender in
connection with the transactions contemplated hereunder, and Lender is found not
to be liable, Borrowers shall indemnify and hold Lender harmless from all costs
and expenses, including attorneys’ fees, incurred by Lender in connection with
such suit.

 

9.4 Time. Whenever Borrowers shall be required to make any payment, or perform
any act, on a day which is not a Business Day, such payment may be made, or such
act may be performed, on the next succeeding Business Day. Time is of the
essence in Borrowers’ performance under all provisions of this Agreement and all
related agreements and documents.

 

9.5 Expenses of Lender.

 

(a) At Closing and from time to time thereafter, Borrowers will pay all
reasonable expenses of Lender on demand (including, without limitation, search
costs, audit fees, appraisal fees, and the fees and expenses of legal counsel
for Lender) relating to this Agreement,and all related agreements and documents,
including, without limitation, expenses incurred in the analysis, negotiation,
preparation, closing, administration and enforcement of this Agreement and the
other Loan Documents, the enforcement, protection and defense of the rights of
Lender in and to the Loans and Collateral or otherwise hereunder, and any
reasonable expenses relating to extensions, amendments, waivers or consents
pursuant to the provisions hereof, or any related agreements and documents or
relating to agreements with other creditors, or termination of this

 

52



--------------------------------------------------------------------------------

Agreement (collectively, the “Expenses”). Any Expenses not paid upon demand by
Lender shall bear interest at the per annum rate equal to the highest interest
rate then applicable to the Loans.

 

(b) In addition, if at any time following the date of this Agreement, Borrowers
effect any change which results in a change in the format or sequence of
Borrowers’ data, Borrowers shall pay to Lender its reasonable charge for
implementing such changes as are necessary to accommodate the changes in the
format or sequence of the data such that the Value Track System™ is capable of
importing such data, including an hourly fee of $125.

 

9.6 Confidentiality. Except as provided in Section 9.17 hereof or to the extent
required by law or applicable regulations, Borrowers and Lender agree to
maintain the confidentiality of this Agreement and not to disclose the contents
hereof or provide a copy hereof to any third party, except (i) accountants,
lawyers and financial advisers of the parties who are informed of and agree to
be bound by this Section 9.6, and (ii) that copies hereof may be provided to any
assignee or participant (or potential assignee or participant) of Lender’s
interests herein, any investors or prospective investors who acquire or may
acquire Securities backed by Accounts and any parties which facilitate the
issuance of such Securities, including rating agencies, guarantors and insurers
who are informed of and agree to be bound by this Section 9.6. Subject to
disclosures required pursuant to subpoena or under applicable law, Lender agrees
to maintain the confidentiality of patient information obtained as a result of
its interests in, or duties with respect to, the Accounts. In addition to the
foregoing, Lender shall hold all non-public information relating to any Borrower
obtained in connection with this Agreement (including, without limitation,
information received in the context of matters described in Sections 6.9, 6.10
and 6.11 hereof), any other Loan Document or other documents delivered in
connection herewith or therewith as confidential in accordance with customary
procedures for handling confidential information of its nature. Unless
specifically prohibited by applicable law or court order, the Lender shall
notify the Borrowers of any request by any governmental authority or
representative thereof for disclosure of any such non-public information prior
to disclosure of such information.

 

9.7 Notices.

 

(a) Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed given if delivered in person or if sent by telecopy
or by nationally recognized overnight courier, or via first class, Certified or
Registered mail, postage prepaid, to the address of such party set forth below,
unless such address is changed by written notice hereunder:

 

Notices to Borrowers:    The Providence Service Corporation      620 North
Craycroft Road      Tucson, AZ 85711      Attn: Fletcher J. McCusker, Chief
Executive Officer      Telephone: (520) 748-7108      Fax: (520) 748-1448

 

53



--------------------------------------------------------------------------------

With a copy to:    Blank Rome, LLP      One Logan Square      18th and Cherry
Street      Philadelphia, PA 19103      Attn: Thomas P. Dwyer, Esq.     
Telephone: (215) 569-5500      Fax: (215) 569-5555 Notices to Lender:   
Healthcare Business Credit Corporation     

305 Fellowship Road, Suite 300

    

Mount Laurel, NJ 08054

    

Attn: Bernard J. Lajeunesse, President

    

Telephone: (800) 952-0245

    

Fax: (856) 222-0568

With a copy to:    Greenberg Traurig, LLP     

One International Place

    

Third Floor

    

Boston, MA 02110

    

Attn: Jeffrey M. Wolf, Esq.

    

Telephone: (617) 310-6000

    

Fax: (617) 310-6001

 

(b) Any notice sent by Lender or Borrowers, by any of the above methods shall be
deemed to be given when so received.

 

(c) Lender shall be fully entitled to rely upon any facsimile transmission or
other writing purported to be sent by any Authorized Officer (whether requesting
an Advance or otherwise) as being genuine and authorized.

 

9.8 Headings. The headings of any paragraph or Section of this Agreement are for
convenience only and shall not be used to interpret any provision of this
Agreement.

 

9.9 Survival. All warranties, representations, and covenants made by any or all
Borrowers and/herein, or in any agreement referred to herein or on any
certificate, document or other instrument delivered by it or on its behalf under
this Agreement, shall be considered to have been relied upon by Lender, and
shall survive the delivery to Lender of the Notes and the other Loan Documents,
regardless of any investigation made by Lender or on its behalf. All statements
in any such certificate or other instrument prepared and/or delivered for the
benefit of Lender shall constitute warranties and representations by Borrowers
hereunder. Except as otherwise expressly provided herein, all covenants made by
Borrowers hereunder or under any other agreement or instrument shall be deemed
continuing until all Obligations are satisfied in full.

 

9.10 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties. Borrowers may
not transfer,

 

54



--------------------------------------------------------------------------------

assign or delegate any of their duties or obligations hereunder. Lender shall
have the right at any time or times to assign all or any portion of the Credit
Facilities and the Commitments and/or grant participations in the Obligations,
provided, however, that so long as no Unmatured Event of Default or Event of
Default has occurred and is continuing, (i) Lender shall notify the Borrower
Agent of any proposed assignment and Borrowers shall have the right to approve
the applicable assignee (which approval shall not be unreasonably withheld or
delayed), and (ii) the Lender shall negotiate in good faith with the Borrowers
to amend this Agreement and the other Loan Documents to add reasonable and
customary language relating to multiple lenders. Notwithstanding the foregoing,
the Borrowers shall not have the right to approve (x) an assignment of the
rights of Lender with respect to the Loans as collateral security to Lender’s
funding sources, (y) any assignment by Lender in connection with the
consummation of any securitization or sale of Securities contemplated by Section
9.14 hereof, or (z) a sale of the Lender or all or a substantial portion of its
portfolio of loans.

 

9.11 Duplicate Originals. Two or more duplicate originals of this Agreement may
be signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document.

 

9.12 Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrowers and
Lender.

 

9.13 Third Parties. No rights are intended to be created hereunder, or under any
related agreements or documents for the benefit of any third party donee,
creditor or incidental beneficiary of Borrowers. Nothing contained in this
Agreement shall be construed as a delegation to Lender of Borrowers’ duty of
performance, including, without limitation, Borrowers’ duties under any account
or contract with any other Person.

 

9.14 Waivers.

 

(a) Borrowers hereby consent and agree that Lender, at any time or from time to
time in its discretion may: (i) settle, compromise or grant releases for
liabilities of Borrowers, and/or any other Person or Persons liable for any
Obligations; (ii) following the occurrence of an Event of Default, exchange,
release, surrender, sell, subordinate or compromise any Collateral of any party
now or hereafter securing any of the Obligations; and (iii) following an Event
of Default, apply any and all payments received at any time against the
Obligations in any order as Lender may determine; all of the foregoing in such
manner and upon such terms as Lender may see fit, without notice to or further
consent from Borrowers who hereby agree and shall remain bound upon this
Agreement notwithstanding any such action on Lender’s part.

 

(b) The liability of Borrowers hereunder is absolute and unconditional and shall
not be reduced, impaired or affected in any way by reason of (i) any failure to
obtain, retain or preserve, or the lack of prior enforcement of, any rights
against any Person or Persons, or in any Property, (ii) the invalidity or
unenforceability of any Obligations or rights in any Collateral, (iii) any delay
in making demand upon Borrowers or any delay in enforcing, or any failure to
enforce, any rights against Borrowers or in any Collateral even if such rights
are thereby lost, (iv)

 

55



--------------------------------------------------------------------------------

any failure, neglect or omission to obtain, perfect or retain any lien upon,
protect, exercise rights against, or realize on, any Property of Borrowers, or
any other party securing the Obligations, (v) the existence or non-existence of
any defenses which may be available to the Borrowers with respect to the
Obligations, or (vi) the commencement of any bankruptcy, reorganization,
liquidation, dissolution or receivership proceeding or case filed by or against
any of Borrowers.

 

9.15 CONSENT TO JURISDICTION. BORROWERS AND LENDER HEREBY IRREVOCABLY CONSENT TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF NEW
JERSEY IN ANY AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER
ANY OTHER AGREEMENT OR UNDERTAKING. BORROWERS WAIVE ANY OBJECTION TO IMPROPER
VENUE AND FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH COURT AND ALL RIGHTS
TO TRANSFER FOR ANY REASON. BORROWERS IRREVOCABLY AGREE TO SERVICE OF PROCESS BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF THE APPROPRIATE PARTY
SET FORTH HEREIN.

 

9.16 WAIVER OF JURY TRIAL. BORROWERS AND LENDER HEREBY WAIVE ANY AND ALL RIGHTS
THEY MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION COMMENCED BY OR
AGAINST LENDER WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO OR
UNDER THE LOAN DOCUMENTS, WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

9.17 Publication. Borrowers grant Lender the right to publish and/or advertise
information to the effect that this transaction has closed, which information
may include, without limit, (i) the names of Borrowers and Lender, (ii) the size
of the transaction and (iii) those items of information commonly included within
a “tombstone advertisement” of the type customarily published in financial or
business periodicals.

 

9.18 Discharge of Taxes, Borrowers’ Obligations, Etc. Lender, in its sole
discretion, shall have the right at any time, and from time to time, with prior
notice to Borrowers, if Borrowers fail to do so five (5) Business Days after
requested in writing to do so by Lender, to: (a) pay for the performance of any
of Borrowers’ Obligations hereunder, and (b) discharge taxes or liens, at any
time levied or placed on any of Borrowers’ Property in violation of this
Agreement unless Borrowers are in good faith with due diligence by appropriate
proceedings contesting such taxes or liens. Lender may, in its discretion, upon
five (5) Business Days’ notice to Borrower Agent (unless an Event of Default
shall have occurred, in which case no such notice shall be required), fund an
Advance to pay Expenses hereunder. Lender shall have no obligation to make any
such payment or Advance, and such payments and Advances made by Lender shall not
be construed as a waiver by Lender of an Event of Default under this Agreement.

 

9.19 Injunctive Relief. The parties acknowledge and agree that, in the event of
a breach or threatened breach of Borrowers’ Obligations hereunder, Lender may
have no adequate remedy in money damages and, accordingly, shall be entitled to
an injunction (including without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order

 

56



--------------------------------------------------------------------------------

compelling an audit) against such breach or threatened breach, including without
limitation, maintaining the cash management and collection procedure described
herein. However, no specification in this Agreement of a specific legal or
equitable remedy shall be construed as a waiver or prohibition against any other
legal or equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement.

 

9.20 Privacy of Patient Information. Lender acknowledges and agrees that
Borrowers may be required to adhere to certain restrictions and conditions
regarding the use and/or disclosure of the patient health information to which
Lender has access under this Agreement in order to comply with applicable
federal and state laws and/or regulations governing the security, integrity and
confidentiality of patient health information, including, but not limited to,
regulations, standards or rules promulgated under the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (collectively, “Privacy
Laws”). In the event any Privacy Laws are interpreted by Borrowers to require,
or any Covered Entity (as defined under HIPAA) requires, the parties to amend
their business practices regarding the use and/or disclosure of patient health
information hereunder, Lender agrees, at Borrowers’ sole cost and expense, to
take, or cause to be taken, all reasonable actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable under the Privacy
Laws to assure that the patient health information to which Lender has access
under this Agreement is used and disclosed solely as permitted under the Privacy
Laws, including but not limited to, amendment of this Agreement;
provided,however, that if Lender reasonably determines that any such compliance
or action would have a material adverse effect on the Collateral, the ability of
Lender to enforce its rights and remedies under this Agreement as a whole or
Lender’s ability to monitor the Collateral to the extent required to enable the
Lender to make accurate determinations concerning the face amount, balance and
Estimated Net Value of Accounts, the extent to which Accounts constitute
Eligible Accounts, the extent to which Accounts constitute Defaulted Accounts,
and the amount of Collections in respect of Accounts, then Lender may, upon 180
days prior notice, terminate the Credit Facilities and upon such termination
Borrowers shall immediately repay all outstanding Obligations. Lender
acknowledges and agrees that Borrowers shall not be obligated to pay a
Termination Fee in the event that the Credit Facility is terminated by Lender
under this Section 9.20.

 

[Signatures on the Following Pages]

 

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

BORROWERS:

 

THE PROVIDENCE SERVICE

CORPORATION, individually and as Borrower

Agent

     

PROVIDENCE OF ARIZONA, INC

By:   /s/    Fletcher J. McCusker       By:   /s/    Fletcher J. McCusker  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

  Fletcher J. McCusker      

Name:

  Fletcher J. McCusker

Title:

  CEO      

Title:

  Chairman and CEO

 

PROVIDENCE SERVICE

CORPORATION OF TEXAS

     

PROVIDENCE SERVICE

CORPORATION OF OKLAHOMA

By:   /s/    Fletcher J. McCusker       By:   /s/    Fletcher J. McCusker    

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

  Fletcher J. McCusker      

Name:

  Fletcher J. McCusker

Title:

  Chairman and CEO      

Title:

  Chairman and CEO

 

FAMILY PRESERVATION SERVICES,

INC.

     

PROVIDENCE SERVICE

CORPORATION OF MAINE

By:   /s/    Fletcher J. McCusker       By:   /s/    Fletcher J. McCusker  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

  Fletcher J. McCusker      

Name:

  Fletcher J. McCusker

Title:

  Chairman and CEO      

Title:

  Chairman and CEO

 

FAMILY PRESERVATION SERVICES

OF FLORIDA, INC.

     

FAMILY PRESERVATION SERVICES

OF NORTH CAROLINA, INC.

By:   /s/    Fletcher J. McCusker       By:   /s/    Fletcher J. McCusker  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

  Fletcher J. McCusker      

Name:

  Fletcher J. McCusker

Title:

  Chairman and CEO      

Title:

  Chairman and CEO

 

FAMILY PRESERVATION SERVICES

OF WEST VIRGINIA, INC

     

CAMELOT CARE CORPORATION

By:   /s/    Fletcher J. McCusker       By:   /s/    Fletcher J. McCusker  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

  Fletcher J. McCusker      

Name:

  Fletcher J. McCusker

Title:

  Chairman and CEO      

Title:

  Chairman and CEO

 

58



--------------------------------------------------------------------------------

CAMELOT CARE CENTERS, INC.

     

PROVIDENCE SERVICE

CORPORATION OF DELAWARE

By:   /s/ Fletcher J. McCusker       By:               /s/ Fletcher J. McCusker
 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

  Fletcher J. McCusker      

Name:

  Fletcher J. McCusker

Title:

  Chairman and CEO      

Title:

  Chairman and CEO

 

FAMILY PRESERVATION SERVICES

OF WASHINGTON D.C., INC.

        By:   /s/ Fletcher J. McCusker              

--------------------------------------------------------------------------------

           

Name:

  Fletcher J. McCusker            

Title:

  Chairman and CEO            

 

       

LENDER:

 

HEALTHCARE BUSINESS CREDIT

CORPORATION

            By:   /s/ Michael D. Gervais              

--------------------------------------------------------------------------------

           

Name:

  Michael D. Gervais            

Title:

  Vice President - Portfolio Management

 

59